Exhibit 10.1

 

NATURES’S SUNSHINE PRODUCTS, INC. TAX DEFERRED RETIREMENT PLAN

 

401 (k) Plan CL2011

 

Restated January 1, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

INTRODUCTION

 

 

 

ARTICLE I

FORMAT AND DEFINITIONS

 

 

Section 1.01

Format

Section 1.02

Definitions

 

 

ARTICLE II

PARTICIPATION

 

 

Section 2.01

Active Participant

Section 2.02

Inactive Participant

Section 2.03

Cessation of Participation

Section 2.04

Adopting Employers - Single Plan

 

 

ARTICLE Ill

CONTRIBUTIONS

 

 

Section 3.01

Employer Contributions

Section 3.02

Rollover Contributions

Section 3.03

Forfeitures

Section 3.04

Allocation

Section 3.05

Contribution Limitation

Section 3.06

Excess Amounts

 

 

ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

 

 

Section 4.01

Investment and Timing of Contributions

Section 4.02

Investment in Qualifying Employer Securities

 

 

ARTICLE V

BENEFITS

 

 

Section 5.01

Retirement Benefits

Section 5.02

Death Benefits

Section 5.03

Vested Benefits

Section 5.04

When Benefits Start

Section 5.05

Withdrawal Benefits

Section 5.06

Distributions Under Qualified Domestic Relations Orders

 

 

ARTICLE VI

DISTRIBUTION OF BENEFITS

 

 

Section 6.01

Automatic Forms of Distribution

Section 6.02

Optional Forms of Distribution

Section 6.03

Election Procedures

Section 6.04

Notice Requirements

 

 

ARTICLE VII

REQUIRED MINIMUM DISTRIBUTIONS

 

 

Section 7.01

Application

Section 7.02

Definitions

 

--------------------------------------------------------------------------------


 

Section 7.03

Required Minimum Distributions

 

 

ARTICLE VIII

TERMINATION OF THE PLAN

 

 

ARTICLE IX

ADMINISTRATION OF THE PLAN

 

 

Section 9.01

Administration

Section 9.02

Expenses

Section 9.03

Records

Section 9.04

Information Available

Section 9.05

Claim Procedures

Section 9.06

Delegation of Authority

Section 9.07

Exercise of Discretionary Authority

Section 9.08

Transaction Processing

 

 

ARTICLE X

GENERAL PROVISIONS

 

 

Section 10.01

Amendments

Section 10.02

Direct Rollovers

Section 10.03

Mergers and Direct Transfers

Section 10.04

Provisions Relating to the Insurer and Other Parties

Section 10.05

Employment Status

Section 10.06

Rights to Plan Assets

Section 10.07

Beneficiary

Section 10.08

Nonalienation of Benefits

Section 10.09

Construction

Section 10.10

Legal Actions

Section 10.11

Small Amounts

Section 10.12

Word Usage

Section 10.13

Change in Service Method

Section 10.14

Military Service

Section 10.15

Indemnification

 

 

ARTICLE XI

TOP-HEAVY PLAN REQUIREMENTS

 

 

Section 11.01

Application

Section 11.02

Definitions

Section 11.03

Modification of Contributions

 

 

PLAN EXECUTION

 

 

ii

--------------------------------------------------------------------------------


 

INTRODUCTION

 

The Primary Employer previously established a tax deferred retirement plan on
October 31, 1986.

 

The Plan is being restated effective January 1, 2012, and is set forth in this
document which is substituted in lieu of the prior document with the exception
of any interim compliance amendment and any model amendment. Such
amendment(s) shall continue to apply to this restated plan until such provisions
are integrated into the plan or such amendment(s) are superseded by another
amendment.

 

It is intended that the restated 401(k) plan qualify as a profit sharing plan
under the Internal Revenue Code of 1986, including any later amendments to the
Code. The Employer agrees to operate the plan according to the terms,
provisions, and conditions set forth in this document.

 

The restated plan continues to be for the exclusive benefit of employees of the
Employer. All persons covered under the plan before the effective date of this
restatement shall continue to be covered under the restated plan with no loss of
benefits.

 

This plan includes the statutory, regulatory, and guidance changes specified in
the 2011 Cumulative List of Changes in Plan Qualification Requirements (2011
Cumulative List) contained in Internal Revenue Service Notice 2011-97 and the
qualification requirements and guidance published before the issuance of such
list. The provisions of this plan apply as of the effective date of the
restatement unless otherwise specified.

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

FORMAT AND DEFINITIONS

 

SECTION 1.01—FORMAT.

 

Words and phrases defined in the DEFINITIONS SECTION of Article I shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise. These words and phrases have initial capital letters to aid
in identifying them as defined terms.

 

SECTION 1.02—DEFINITIONS.

 

Account means, for a Participant, his share of the Plan Fund. Separate
accounting records are kept for those parts of his Account resulting from:

 

(a)                      Pre-tax Elective Deferral Contributions

 

(b)                      Roth Elective Deferral Contributions

 

(c)                       Matching Contributions

 

(d)                      Qualified Nonelective Contributions

 

(e)                       Rollover Contributions

 

A Participant’s Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant’s Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement.

 

ACP Test means the nondiscrimination test described in Code Section 401(m)(2) as
provided for in the EXCESS AMOUNTS SECTION of Article Ill.

 

Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.

 

Adopting Employer means an employer who has adopted this Plan and who is not the
Primary Employer. An Adopting Employer is a Controlled Group member and is
listed in the ADOPTI NG EMPLOYERS - SINGLE PLAN SECTION of Article II.

 

ADP Test means the nondiscrimination test described in Code Section 401(k)(3) as
provided for in the EXCESS AMOUNTS SECTION of Article Ill.

 

Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and that is affiliated within the
meaning of Code Section 414 (m) and the regulations thereunder. The term
Controlled Group, as it is used in this Plan, shall include the term Affiliated
Service Group.

 

2

--------------------------------------------------------------------------------


 

Alternate Payee means any spouse, former spouse, child, or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion of, the benefits payable under the Plan
with respect to such Participant.

 

Annual Compensation means, for a Plan Year, the Employee’s Compensation for the
Compensation Year ending with or within the consecutive 12-month period ending
on the last day of the Plan Year.

 

Annual Compensation shall exclude Compensation for the portion of the
Compensation Year in which an Employee is not an Active Participant.

 

Annuity Contract means the annuity contract or contracts into which the Trustee
or the Primary Employer enters with the Insurer for guaranteed benefits, for the
investment of Contributions in separate accounts, and for the payment of
benefits under this Plan.

 

Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.

 

Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies.  See the BENEFICIARY
SECTION of Article X.

 

Catch-up Contributions means Elective Deferral Contributions made to the Plan
that are in excess of an otherwise applicable Plan limit and that are made by
Participants who are age 50 or older by the end of the taxable year. An
otherwise applicable Plan limit is a limit in the Plan that applies to Elective
Deferral Contributions without regard to Catch-up Contributions, such as the
limits on the Maximum Annual Additions, as defined in the CONTRIBUTION
LIMITATION SECTION of Article Ill, the dollar limitation on Elective Deferral
Contributions under Code Section 402(g) (not counting Catch-up Contributions),
and the limit imposed by the ADP Test.

 

Catch-up Contributions are not subject to the limits on the Maximum Annual
Additions, as defined in the CONTRIBUTION LIMITATION SECTION of Article 111, are
not counted in the ADP Test, and are not counted in determining the minimum
allocation under Code Section 416 (but Catch-up Contributions made in prior
years are counted in determining whether the Plan is top-heavy).

 

Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM PROCEDURES SECTION of Article IX.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Compensation means, except for purposes of the CONTRIBUTION LIMITATION
SECTION of Article Ill and Article XI, the total earnings, except as modified in
this definition, from the Employer during any specified period.

 

“Earnings” in this definition means wages within the meaning of Code
Section 3401(a) for the purposes of income tax withholding at the source but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).

 

For any Self-employed Individual, Compensation means Earned Income.

 

Except as provided herein, Compensation for a specified period is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such period.

 

3

--------------------------------------------------------------------------------


 

Compensation for a Plan Year shall also include Compensation paid by the later
of 2 1/2 months after an Employee’s Severance from Employment with the Employer
maintaining the Plan or the end of the Plan Year that includes the date of the
Employee’s Severance from Employment with the Employer maintaining the Plan, if
the payment is regular Compensation for services during the Employee’s regular
working hours, or Compensation for services outside the Employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a Severance from Employment, the payments
would have been paid to the Employee while the Employee continued in employment
with the Employer.

 

Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Plan Year
that includes the date of Severance from Employment.

 

Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Plan Year to which the back pay relates
to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.

 

Compensation paid or made available during a specified period shall include
amounts that would otherwise be included in Compensation, but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b). Compensation shall also include employee contributions “picked up” by a
governmental entity and, pursuant to Code Section 414(h)(2), treated as Employer
contributions.

 

For purposes of determining the allocation or amount of

 

Elective Deferral Contributions

 

Compensation shall exclude the following:

 

severance pay

 

For purposes of the EXCESS AMOUNTS SECT ION of Article Ill, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).

 

The annual Compensation of each Participant taken into account in determining
contributions and allocations for any determination period (the period over
which Compensation is determined) shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning with or within such calendar year.

 

If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction. The numerator of the fraction is
the number of months in the short determination period, and the denominator of
the fraction is 12.

 

If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or allocations for the current Plan
Year, the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.

 

4

--------------------------------------------------------------------------------


 

Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.

 

Compensation Year means the period used to determine Annual Compensation. The
Compensation Year is the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding periods before the effective date of the
Plan.

 

Contributions means Employer Contributions and Rollover Contributions as set out
in Article 111, unless the context clearly indicates only specific contributions
are meant.

 

Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that is under common control. A Controlled Group includes
any group of corporations, trades, or businesses, whether or not incorporated,
which is either a parent-subsidiary group, a brother-sister group, or a combined
group within the meaning of Code Section 414(b), Code Section 414(c) and the
regulations thereunder and, for purposes of determining contribution limitations
under the CONTRIBUTION LIMITATION SECTION of Article Ill, as modified by Code
Section 415(h). The term Controlled Group, as it is used in this Plan, shall
include the term Affiliated Service Group and any other employer required to be
aggregated with the Employer under Code Section 414(0) and the regulations
thereunder.

 

Designated Beneficiary means the individual who is designated by the Participant
(or the Participant’s surviving spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the designated beneficiary under Code
Section 401(a)(9) and section 1.401(a)(9)-4 of the regulations.

 

Differential Wage Payments means any payments that are made by an Employer to an
individual with respect to any period during which the individual is performing
Qualified Military Service while on active duty for a period of more than 30
days. Such payments shall be made in accordance with Code Section 3401(h) and
represent all or a portion of the wages the individual would have received from
the Employer if the individual were performing service for the Employer.

 

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

 

Distributee means an Employee or former Employee. In addition, the Employee’s
(or former Employee’s) surviving spouse and the Employee’s (or former
Employee’s) spouse or former spouse who is the Alternate Payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse. For distributions
made after December 31, 2006, a Distributee includes the Employee’s (or former
Employee’s) nonspouse Designated Beneficiary, in which case, the distribution
can only be transferred to a traditional IRA or Roth IRA established on behalf
of the nonspouse Designated Beneficiary for the purpose of receiving the
distribution.

 

Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.

 

5

--------------------------------------------------------------------------------


 

Net earnings shall be determined with regard to the deduction allowed to the
employer by Code Section 164(f) for taxable years beginning after December 31,
1989.

 

Elective Deferral Agreement means an agreement between an Eligible Employee and
the Employer under which an Eligible Employee may make Elective Deferral
Contributions. An Elective Deferral Agreement (or change thereto) must be made
in such manner and in accordance with such rules as the Employer may prescribe
in a nondiscriminatory manner (including by means of voice response or other
electronic system under circumstances the Employer permits). Elective Deferral
Agreements cannot relate to Compensation that is payable prior to the later of
the adoption or effective date of the cash or deferred arrangement (CODA).
Elective Deferral Agreements shall be made, changed, or terminated according to
the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article Ill. An Elective
Deferral Agreement may also be terminated according to the terms of an automatic
contribution arrangement.

 

Elective Deferral Contributions means Employer Contributions made in accordance
with either an Elective Deferral Agreement or the terms of an automatic
contribution arrangement.

 

Elective Deferral Contributions means Pre-tax Elective Deferral Contributions
and Roth Elective Deferral Contributions, unless the context clearly indicates
only one is meant.

 

Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made.  See the WHEN
BENEFITS START SECTION of Article V.

 

Eligible Employee means any Employee of the Employer excluding the following:

 

Bargaining class. Represented for collective bargaining purposes by any
collective bargaining agreement between the Employer and employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two percent or less of the Employees who are covered pursuant
to that agreement are professionals as defined in section 1.41O(b)-9 of the
regulations, unless a collective bargaining agreement in effect for such Plan
Year requires that the employees in a specified bargaining class be covered by
this Plan. For this purpose, the term “employee representatives” does not
include any organization more than half of whose members are Employees who are
owners, officers, or executives of the Employer.

 

Leased Employee.

 

An Employee considered by the Employer to be an independent contractor, or the
employee of an independent contractor, who is later determined by the Internal
Revenue Service to be an Employee of the Employer.

 

However, to the extent an Employee becomes an Employee as a result of a Code
Section 41O(b)(6)(C) transaction, that Employee shall not be an Eligible
Employee during the period beginning on the date of the transaction and ending
on the last day of the first Plan Year beginning after the date of the
transaction. This period is called the transition period. The transition period
may end earlier if there is a significant change in the coverage under the Plan
or if the Employer chooses to cover all similarly situated Employees as of an
earlier date. A Code Section 41O{b){6)(C) transaction is an asset or stock
acquisition, merger, or similar transaction involving a change in the employer
of the employees of a trade or business.

 

Eligible Retirement Plan means an eligible plan under Code Section 457(b) which
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision

 

6

--------------------------------------------------------------------------------


 

of a state and which agrees to separately account for amounts transferred into
such plan from this Plan, a tradit ional IRA, a Roth IRA, an annuity plan
described in Code Section 403(a), an annuity contract described in Code
Section 403(b), or a qualified plan described in Code Section 401(a), that
accepts the Distributee’s Eligible Rollover Distribution. The definition of
Eligible Retirement Plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the Alternate Payee
under a qualified domestic relations order, as defined in Code Section 414(p).

 

If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a designated Roth account, an Eligible Retirement Plan
with respect to such portion shall include only (i) another designated Roth
account of the individual from whose Account the payments or distributions were
made or (ii) a Roth IRA of such individual.

 

Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include:  (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s Designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code
Section 401(a)(9); (iii) any hardship distribution; and (iv) any other
distribution(s) that is reasonably expected to total less than $200 during a
year. For purposes of the $200 rule, a distribution from a designated Roth
account and a distribution from other accounts under the Plan shall be treated
as made under separate plans.

 

Any portion of a distribution that consists of after-tax employee contributions
that are not includible in gross income may be transferred only to (i) a
traditional individual retirement account or annuity described in Code
Section 408(a) or (b) (a “traditional IRA”); (ii) a Roth individual retirement
account or annuity described in Code Section 408A (a “Roth IRA”); or (iii) a
qualified plan or an annuity contract described in Code Section 401(a) and
403(b), respectively, that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.

 

The term Employee shall include any individual receiving Differentia lWage
Payments.

 

The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraphs as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraphs
as provided in Code Section 414(n) or (o).

 

Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article Ill, the Primary Employer. This will also include any successor
corporation, trade or business which will, by written agreement, assume the
obligations of this Plan or any Predecessor Employer that maintained this Plan.

 

Employer Contributions means

 

Elective Deferral Contributions

Matching Contributions

Qualified Nonelective Contributions

 

7

--------------------------------------------------------------------------------


 

as set out in Article Ill and contributions made by the Employer in accordance
with the provisions of the MODIFICATION OF CONTRIBUTIONS SECTION of Article XI,
unless the context clearly indicates only specific contributions are meant.

 

Entry Date means the date an Employee first enters the Plan as an Active
Participant.  See the ACTIVE PARTICIPANT SECTION of Article II.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

Forfeiture means the part, if any, of a Participant’s Account that is forfeited.
See the FORFEITURES SECTION of Article Ill.

 

Forfeiture Date means, as to a Participant, the date the Participant incurs five
consecutive Vesting Breaks in Service.

 

Governing Board means the Chief Executive Officer and Chief Financial Officer of
the Primary Employer.

 

Highly Compensated Employee means any Employee who:

 

(a)                     was a 5-percent owner at any time during the year or the
preceding year, or

 

(b)                     for the preceding year had compensation from the
Employer in excess of $80,000 and was in the top-paid group (top 20% of
employees based on compensation) for the preceding year.   The $80,000 amount is
adjusted at the same time and in the same manner as under Code Section 415(d),
except that the base period is the calendar quarter ending September 30, 1996.

 

For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year.

 

In determining who is a Highly Compensated Employee, the Employer makes a
top-paid group election. The effect of this election is that an Employee (who is
not a 5-percent owner at any time during the determination year or the look-back
year) with compensation in excess of $80,000 (as adjusted) for the look-back
year is a Highly Compensated Employee only if the Employee was in the top-paid
group for the look-back year. Top-paid group elections, once made, apply for all
subsequent years unless changed by the Employer. Any such election(s) must be in
writing and by the date prescribed in Code Section 414(q) and the regulations
thereunder. Any election(s) shall remain in effect until changed by a new
election and must apply consistently to all plans maintained by the Employer
which reference the highly compensated employee definition in Code
Section 414(a), except as provided in Internal Revenue Service Notice 97-45 (or
superseding guidance).

 

The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.

 

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.

 

8

--------------------------------------------------------------------------------


 

Hour of Service means the following:

 

(a)                     Each hour for which an Employee is paid, or entitled to
payment, for performing duties for the Employer during the applicable
computation period.

 

(b)                     Each hour for which an Employee is paid, or entitled to
payment, by the Employer on account of a period of time in which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence. Notwithstanding the preceding
provisions of this subparagraph (b), no credit will be given to the Employee:

 

(1)                      for more than 501 Hours of Service under this
subparagraph (b) on account of any single continuous period in which the
Employee performs no duties (whether or not such period occurs in a single
computation period); or

 

(2)                      for an Hour of Service for which the Employee is
directly or indirectly paid, or entitled to payment, on account of a period in
which no duties are performed if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable worker’s or
workmen’s compensation, or unemployment compensation, or disability insurance
laws; or

 

(3)                      for an Hour of Service for a payment which solely
reimburses the Employee for medical or medically related expenses incurred by
him.

 

For purposes of this subparagraph (b), a payment shall be deemed to be made by,
or due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular employees or are on behalf of a group of employees
in the aggregate.

 

(c)                       Each hour for which back pay, irrespective of
mitigation of damages. is either awarded or agreed to by the Employer.  The same
Hours of Service shall not be credited both under subparagraph (a) or
subparagraph (b) above (as the case may be) and under this subparagraph (c).
Crediting of Hours of Service for back pay awarded or agreed to with respect to
periods described in subparagraph (b) above will be subject to the limitations
set fort h in that subparagraph.

 

The crediting of Hours of Service above shall be applied under the rules of
paragraphs {b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
Hours of Service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of Hours of Service to computation periods.

 

Hours of Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours of Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code
Section 414(n) or (o) and the regulations thereunder.

 

9

--------------------------------------------------------------------------------


 

Solely for purposes of determining whether a one-year break in service has
occurred for eligibility or vesting purposes, during a Parental Absence an
Employee shall be credited with the Hours of Service which would otherwise have
been credited to the Employee but for such absence, or in any case in which such
hours cannot be determined, eight Hours of Service per day of such absence. The
Hours of Service credited under this paragraph shall be credited in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period; or in all other cases, in the
following computation period.

 

Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article II.

 

Insurer means Principal Life Insurance Company or the insurance company or
companies named by (i) the Primary Employer or (ii) the Trustee in its
discretion or as directed under the Trust Agreement.

 

Investment Fund means the total of Plan assets, excluding the guaranteed benefit
policy portion of any Annuity Contract. All or a portion of these assets may be
held under, or invested pursuant to, the terms of a Trust Agreement.

 

The Investment Fund shall be valued at current fair market value as of the
Valuation Date.  The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.

 

The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. The part
of a Participant’s Account invested in a funding arrangement that establishes
one or more accounts or investment vehicles for such Participant thereunder
shall be credited with the gain or loss from such accounts or investment
vehicles. The part of a Participant’s Account invested in other funding
arrangements shall be credited with a proportionate share of the gain or loss of
such investments. The share shall be determined by multiplying the gain or loss
of the investment by the ratio of the part of the Participant’s Account invested
in such funding arrangement to the total of the Investment Fund invested in such
funding arrangement.

 

Investment Manager means any fiduciary (other than a trustee or Named Fiduciary)

 

(a)                     who has the power to manage, acquire, or dispose of any
assets of the Plan;

 

(b)                    who (i) is registered as an investment adviser under the
Investment Advisers Act of 1940; (ii) is not registered as an investment adviser
under such Act by reason of paragraph (1) of section 203A(a) of such Act, is
registered as an investment adviser under the laws of the state (referred to in
such paragraph (1)) in which it maintains its principal office and place of
business, and, at the time it last filed the registration form most recently
filed by it with such state in order to maintain its registration under the laws
of such state, also filed a copy of such form with the Secretary of Labor;
(iii) is a bank, as defined in that Act; or (iv) is an insurance company
qualified to perform services described in subparagraph (a) above under the laws
of more than one state; and

 

(c)                     who has acknowledged in writing being a fiduciary with
respect to the Plan.

 

Late Retirement Date means any day that is after a Participant’s Normal
Retirement Date and on which retirement benefits begin. If a Participant
continues to work for the Employer after his Normal Retirement Date, his Late
Retirement Date shall be the day he has a Severance from Employment.  In

 

10

--------------------------------------------------------------------------------


 

modification of the foregoing, a Participant may elect to begin his retirement
benefits before he has a Severance from Employment.  A later Retirement Date
(after a Severance from Employment) may apply if the Participant so elects.  See
the WHEN BENEFITS START SECTION of Article V.

 

Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person (“leasing
organization”), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.

 

A Leased Employee shall not be considered an employee of the recipient if:

 

(a)                     such employee is covered by a money purchase pension
plan providing (i) a nonintegrated employer contribution rate of at least 1O
percent of compensation, as defined in Code Section 415(c)(3), (ii) immediate
participation, and (iii) full and immediate vesting, and

 

(b)                     Leased Employees do not constitute more than 20 percent
of the recipient’s nonhighly compensated work force.

 

Mandatory Distribution means a distribution to a Participant that is made
without the Participant’s consent and is made to the Participant before he
attains the older of age 62 or his Normal Retirement Age.

 

Matching Contributions means Employer Contributions that are contingent on a
Participant’s Elective Deferral Contributions.  See the EMPLOYER CONTRIBUTIONS
SECTION of Article Ill.

 

Named Fiduciary means the person or persons appointed by the Governing Board who
have authority to control and manage the investment of the assets of the Plan.
To the extent the authority has not been delegated, the Named Fiduciary shall be
the Governing Board.

 

A Named Fiduciary has the authority to appoint an Investment Manager to have
investment responsibility for a portion of the assets of the Plan as identified
by the Named Fiduciary.

 

Net Profits means the Employer’s current or accumulated net earnings, determined
according to generally accepted accounting practices, before any Contributions
made by the Employer under this Plan and before any deduction for Federal or
state income tax, dividends on the Employer’s stock, and capital gains or
losses.

 

Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.

 

Nonvested Account means the excess, if any, of a Participant’s Account over his
Vested Account.

 

Normal Retirement Age means the age at which the Participant’s Account becomes
nonforfeitable if he is an Employee.  A Participant’s Normal Retirement Age is
59 1/2.

 

Normal Retirement Date means the date the Participant reaches his Normal
Retirement Age. Unless otherwise provided in this Plan, a Participant’s
retirement benefits shall begin on his Normal Retirement Date if he has had a
Severance from Employment on such date. However, retirement benefits shall not

 

11

--------------------------------------------------------------------------------


 

begin before the older of age 62 or his Normal Retirement Age, unless the
qualified election procedures of the ELECTION PROCEDURES SECTION of Article VI
are met. Even if the Participant is an Employee on his Normal Retirement Date,
he may choose to have his retirement benefit begin on such date.

 

Parental Absence means an Employee’s absence from work:

 

(a)                     by reason of pregnancy of the Employee,

 

(b)                     by reason of birth of a child of the Employee,

 

(c)                      by reason of the placement of a child with the Employee
in connection with adoption of such child by such Employee, or

 

(d)                     for purposes of caring for such child for a period
beginning immediately following such birth or placement.

 

Participant means either an Active Participant or an Inactive Participant.

 

Period of Military Duty means, for an Employee

 

(a)                     who served as a member of the armed forces of the United
States, and

 

(b)                     who was reemployed by the Employer at a time when the
Employee had a right to reemployment in accordance with seniority rights as
protected under Chapter 43 of Title 38 of the U.S. Code,

 

the period of time from the date the Employee was first absent from active work
for the Employer because of such military duty to the date the Employee was
reemployed.

 

Plan means the 401(k) plan of the Employer set forth in this document, including
any later amendments to it.

 

Plan Administrator means the person or persons who administer the Plan.

 

The Plan Administrator is the Governing Board. The Governing Board has the
authority to delegate to other person or persons any part or all of the duties
of the Plan Administrator.

 

Plan Fund means the total of the Investment Fund and the guaranteed benefit
policy portion of any Annuity Contract. The Investment Fund shall be valued as
stated in its definition. The guaranteed benefit policy portion of any Annuity
Contract shall be determined in accordance with the terms of the Annuity
Contract and, to the extent that such Annuity Contract allocates contract values
to Participants, allocated to Participants in accordance with its terms. The
total value of all amounts held under the Plan Fund shall equal the value of the
aggregate Participants’ Accounts under the Plan.

 

Plan Year means a consecutive 12-month period beginning on a Yearly Date and
ending on the day before the next Yearly Date.  If the Yearly Date changes, the
change will result in a short Plan Year.

 

Predecessor Employer means, except for purposes of the CONTRIBUTION LIMITATION
SECTION of Article Ill, a firm of which the Employer was once a part (e.g., due
to a spinoff or change of corporate status) or a firm absorbed by the Employer
because of a merger or acquisition (stock or asset, including a division or an
operation of such company).

 

12

--------------------------------------------------------------------------------


 

Pre-tax Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not includible in the Participant’s gross income at the
time deferred.

 

Primary Beneficiary means an individual who is named as a Beneficiary under the
Plan and has an unconditional right to all or a portion of the Participant’s
Account balance under the Plan upon the death of the Participant.

 

Primary Employer means Nature’s Sunshine Products, Inc.

 

Qualified Military Service means any service in the uniformed services (as
defined in Chapter 43 of Title 38 of the U.S. Code) by any individual if such
individual is entitled to reemployment rights under such chapter with respect to
such service.

 

Qualified Nonelective Contributions means Employer Contributions (other than
Elective Deferral Contributions) that are 100% vested when made to the Plan and
that are distributable only in accordance with the distribution provisions
applicable to Elective Deferral Contributions, to the extent Qualified
Nonelective Contributions can be distributed under such distribution provision.
See the EMPLOYER CONTRIBUTIONS SECTION of Article Ill.

 

Qualified Reservist Distribution means any distribution to an individual if:
(i) such distribution is from an individual retirement plan, or from amounts
attributable to employer contributions made pursuant to elective deferrals
described in Code Section 402(g)(3)(A) or (C) or Code
Section 501(c)(18)(D)(iii); (ii) such individual was (by reason of being a
member of a reserve component (as defined in Section 101 of Title 37 of the U.S.
Code)) ordered or called to active duty after September 11, 2001 for a period in
excess of 179 days or for an indefinite period; and (iii) such distribution is
made during the period beginning on the date of such order or call and ending at
the close of the active duty period.

 

Qualifying Employer Securities means any security which is issued by the
Employer or any Controlled Group member and which meets the requirements of Code
Section 409(1) and ERISA Section 407(d)(5). This shall also include any
securities that satisfied the requirements of the definition when these
securities were assigned to the Plan.

 

Qualifying Employer Securities Fund means that part of the assets of the Trust
Fund that are designated to be held primarily or exclusively in Qualifying
Employer Securities for the purpose of providing benefits for Participants.

 

Reentry Date means the date a former Active Participant reenters the Plan. See
the ACT IVE PARTICIPANT SECTION of Article II.

 

Retirement Date means the date a retirement benefit will begin and is a
Participant’s Normal or Late Retirement Date, as the case may be.

 

Rollover Contributions means the Rollover Contributions that are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article Ill.

 

Roth Elective Deferral Contributions means a Participant’s Elective Deferral
Contributions that are not excludible from the Participant’s gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the Participant in his Elective Deferral Agreement. Whether an
Elective Deferral Contribution is not excludible from a Participant’s gross
income will be determined in accordance with section 1.401(k)-1(f)(2) of the
regulations. In the case of

 

13

--------------------------------------------------------------------------------


 

a Self-employed Individual, an Elective Deferral Contribution is not excludible
from gross income only if the individual does not claim a deduction for such
amount.

 

Self-employed Individual means, with respect to any taxable year, an individual
who has Earned Income for the taxable year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such taxable year).

 

Severance from Employment means, except for purposes of the CONTRIBUTION
LIMITATION SECTION of Article 111, an Employee has ceased to be an Employee. An
Employee does not have a severance from employment if, in connection with a
change of employment, the Employee’s new employer maintains such Plan with
respect to the Employee.

 

Significant Corporate Event means any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets of a trade or business, or such similar transaction as
may be prescribed in regulations under Code Section 409(e)(3).

 

Totally and Permanently Disabled means that a Participant meets the definition
of disabled under the Employer’s long-term disability plan.

 

Trust Agreement means an agreement or agreements of trust between the Primary
Employer and Trustee established for the purpose of holding and distributing the
Trust Fund under the provisions of the Plan. The Trust Agreement may provide for
the investment of all or any portion of the Trust Fund in the Annuity Contract
or any other investment arrangement.

 

Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement.

 

Trustee means the party or parties named in the applicable Trust Agreement.

 

Valuation Date means the date on which the value of the assets of the Investment
Fund is determined. The value of each Account that is maintained under this Plan
shall be determined on the Valuation Date. In each Plan Year, the Valuation Date
shall be the last day of the Plan Year. At the discretion of the Plan
Administrator, Trustee, or Insurer (whichever applies) and in a
nondiscriminatory manner, assets of the Investment Fund may be valued more
frequently. These dates shall also be Valuation Dates.

 

Vested Account means the vested part of a Participant’s Account. The
Participant’s Vested Account is equal to that part of his Account resulting from
Contributions that were 100% vested when made before his Vesting Percentage is
100% and is equal to his Account when his Vesting Percentage is 100%.

 

Vesting Break in Service means a Vesting Computation Period in which an Employee
is credited with 500 or fewer Hours of Service. An Employee incurs a Vesting
Break in Service on the last day of a Vesting Computation Period in which he has
a Vesting Break in Service.

 

Vesting Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before the effective date of the Plan.

 

Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant’s Account attributable to Employer Contributions that
were not 100% vested when made.

 

14

--------------------------------------------------------------------------------


 

A Participant’s Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.

 

VESTING SERVICE

 

VESTING

(whole years)

 

PERCENTAGE

 

 

 

Less than 3

 

0

 

3 or more

 

100

 

 

The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age shall be 100%. The Vesting Percentage for a
Participant who is an Employee on the date he dies shall be 100%. The Vesting
Percentage for a Participant who dies while performing Qualified Military
Service shall be 100%. The Vesting Percentage for a Participant who is an
Employee on the date he becomes disabled shall be 100%. The Vesting Percentage
for a Participant who becomes disabled while performing Qualified Military
Service shall be 100%. For purposes of this paragraph, disabled means the
disability is subsequently determined to meet the definition of Totally and
Permanently Disabled.

 

The schedule(s) used to determine a Participant’s Vesting Percentage shall
provide a percentage of nonforfeitable rights which is not less than the
percentage that would have been provided under one of the options under Code
Section 411(a)(2).

 

If the schedule used to determine a Participant’s Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour of Service on or after the date of the change and the Participant’s
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.

 

Vesting Service means one year of service for each Vesting Computation Period in
which an Employee is credited with at least 1,000 Hours of Service.

 

However, Vesting Service is modified as follows:

 

Period of Military Duty included:

 

A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting Hours of
Service during the Period of Military Duty, an Hour of Service shall be credited
(without regard to the 501 Hour of Service limitation) for each hour an Employee
would normally have been scheduled to work for the Employer during such period.

 

Controlled Group service included:

 

An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.

 

Yearly Date means October 31, 1986, and each following January 1.

 

Years of Service means an Employee’s Vesting Service disregarding any
modifications that exclude service.

 

15

--------------------------------------------------------------------------------


 

ARTICLE II

 

PARTICIPATION

 

SECTION 2.01—ACTIVE PARTICIPANT.

 

(a)                     An Employee shall first become an Active Participant
(begin active participation in the Plan) on the earliest date on which he is an
Eligible Employee and has met the eligibility requirement set forth below. This
date is his Entry Date.

 

(1)                       He is age 18 or older.

 

If the Plan’s eligibility requirements are changed, an Employee who was an
Active Participant immediately prior to the effective date of the change is
deemed to satisfy the new requirements and his Entry Date shall not change.

 

Each Employee who was an Active Participant on the day before the effective date
of this restatement (as determined in the INTRODUCTION SECTION of this Plan)
shall continue to be an Active Participant if he is still an Eligible Employee
on such restatement effective date and his Entry Date shall not change.

 

In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, he shall become an Active Participant immediately if he has satisfied
the eligibility requirements above and would have otherwise previously become an
Active Participant had he met the definition of Eligible Employee. This date is
his Entry Date.

 

(b)                     An Inactive Participant shall again become an Active
Participant (resume active participation in the Plan) on the date he again
performs an Hour of Service as an Eligible Employee. This date is his Reentry
Date.

 

Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.

 

(c)                       A former Participant shall again become an Active
Participant (resume active participation in the Plan) on the date he again
performs an Hour of Service as an Eligible Employee. This date is his Reentry
Date.

 

There shall be no duplication of benefits for a Participant because of more than
one period as an Active Participant.

 

SECTION 2.02—INACTIVE PARTICIPANT.

 

An Active Participant shall become an Inactive Participant on the earlier of the
fo llowing:

 

(a)                     the date the Participant ceases to be an Eligible
Employee, or

 

(b)                     the effective date of complete termination of the Plan
under Article VIII.

 

An Employee or former Employee who was an Inactive Participant on the day before
the effective date of this restatement (as determined in the INTRODUCTION
SECTION of this Plan) shall continue to be an Inactive Participant on such
restatement effective date.  Eligibility for any benefits payable to the
Participant or

 

16

--------------------------------------------------------------------------------


 

on his behalf and the amount of the benefits shall be determined according to
the provisions of the prior document, unless otherwise stated in this document
or any subsequent documents.

 

SECTION 2.03—CESSATION OF PARTICIPATION.

 

A Participant shall cease to be a Participant on the date he is no longer an
Eligible Employee and his Account is zero.

 

SECTION 2.04—ADOPTING EMPLOYERS - SINGLE PLAN.

 

Each of the Controlled Group members listed below is an Adopting Employer. Each
Adopting Employer listed below participates with the Employer in this Plan. An
Adopting Employer’s agreement to participate in this Plan shall be in writing.

 

The Employer has the right to amend the Plan. An Adopting Employer does not have
the right to amend the Plan.

 

If the Adopting Employer did not maintain its plan before its date of adoption
specified below, its date of adoption shall be the Entry Date for any of its
Employees who have met the requirements in the ACTIVE PARTICIPANT SECTION of
this article as of that date. Service with and Compensation from an Adopting
Employer shall be included as service with and Compensation from the Employer.
Transfer of employment, without interruption, between an Adopting Employer and
another Adopting Employer or the Employer shall not be considered an
interruption of service.

 

Contributions made by an Adopting Employer shall be treated as Contributions
made by the Employer. Forfeitures arising from those Contributions shall be used
for the benefit of all Participants.

 

An employer shall not be an Adopting Employer if it ceases to be a Controlled
Group member. Such an employer may continue a retirement plan for its Employees
in the form of a separate document. This Plan shall be amended to delete a
former Adopting Employer from the list below.

 

If (i) an employer ceases to be an Adopting Employer or the Plan is amended to
delete an Adopting Employer and (ii) the Adopting Employer does not continue a
retirement plan for the benefit of its Employees, partial termination may result
and the provisions of Article VIII shall apply.

 

 

 

ADOPTING EMPLOYERS

NAME

 

DATE OF ADOPTION

 

 

 

Synergy Worldwide, Inc.

 

October 31, 2000

 

 

 

Nature’s Sunshine Products Direct, Inc.

 

December 31, 2002

 

17

--------------------------------------------------------------------------------


 

ARTICLE Ill

 

CONTRIBUTIONS

 

SECTION 3.01—EMPLOYER CONTRIBUTIONS.

 

Employer Contributions shall be made without regard to Net Profits.
Notwithstanding the foregoing, the Plan shall continue to be designed to qualify
as a profit sharing plan for purposes of Code Sections 401(a), 402, 412, and
417. Such Contributions shall be equal to the Employer Contributions as
described below:

 

(a)       The amount of each Elective Deferral Contribution for a Participant
shall be equal to a portion of Compensation as specified in an Elective Deferral
Agreement.  Such Elective Deferral Contribution shall not be made before the
later of (i) the adoption or effective date of the cash or deferred arrangement
(CODA) or (ii) the date the Participant signs the Elective Deferral Agreement.
An Employee who is eligible to participate in the Plan for purposes of Elective
Deferral Contributions may file an Elective Deferral Agreement with the
Employer.  The Participant shall modify or terminate an Elective Deferral
Agreement by filing a new Elective Deferral Agreement. An Elective Deferral
Agreement shall remain in effect until modified or terminated by a Participant.
An Elective Deferral Agreement may also be terminated according to the terms of
an automatic contribution arrangement.

 

An Elective Deferral Agreement to start or modify Elective Deferral
Contributions shall be effective as soon as administratively feasible on or
after the Participant’s Entry Date (Reentry Date, if applicable) or any
following date. An Elective Deferral Agreement must be entered into on or before
the date it is effective.

 

An Elective Deferral Agreement to stop Elective Deferral Contributions may be
entered into on any date. Such Elective Deferral Agreement shall be effective as
soon as administratively feasible following the date on which the Elective
Deferral Agreement is entered into.

 

Elective Deferral Contributions made pursuant to an Elective Deferral Agreement
or the terms of an automatic contribution arrangement shall not be made earlier
than the date (i) the Participant performs the services that relate to such
Elective Deferral Contributions or (ii) the Compensation used to calculate such
Elective Deferral Contributions would be payable to the Participant if not
contributed to the Plan.

 

Elective Deferral Contributions for Highly Compensated Employees cannot be more
than the limit set by the Plan Administrator for the Plan Year at the beginning
of the year, expressed as a percent of Compensation. This limit shall not be
less than 5% and may be adjusted prospectively during a Plan Year in the
discretion of the Plan Administrator. A Participant who is eligible to make
Catch-up Contributions shall not be limited to the maximum deferral percentage
unless his Elective Deferral Contributions, including Catch-up Contributions,
exceed this limit plus the dollar amount of Catch-up Contributions permitted.

 

A Participant who is age 50 or older by the end of the taxable year shall be
eligible to make Catch-up Contributions.

 

A Participant may elect to designate all or any portion of his future Elective
Deferral Contributions as Roth Elective Deferral Contributions.

 

18

--------------------------------------------------------------------------------


 

The Plan provides for an automatic election to have Elective Deferral
Contributions made. The automatic Elective Deferral Contribution shall be
Pre-tax Elective Deferral Contributions and shall be 5% of Compensation. The
Participant may affirmatively elect a different percentage or elect not to make
Elective Deferral Contributions, and may elect to designate all or any portion
of his Elective Deferral Contributions as Roth Elective Deferral Contributions.

 

Such automatic election shall apply when a Participant first becomes eligible to
make Elective Deferral Contributions (or again becomes eligible after a period
during which he was not an Active Participant).

 

The Participant shall be provided a notice that explains the automatic election
and his right to elect a different rate of Elective Deferral Contributions or to
elect not to make Elective Deferral Contributions, and his right to designate a
portion of his Elective Deferral Contributions as Roth Elective Deferral
Contributions. The notice shall include the procedure for exercising those
rights and the timing for implementing any such elections. The Participant shall
be given a reasonable period thereafter to elect a different rate of Elective
Deferral Contributions or to elect not to make Elective Deferral Contributions,
and to designate a portion of his Elective Deferral Contributions as Roth
Elective Deferral Contributions.

 

Each Active Participant affected by the automatic election shall be provided an
annual notice that explains the automatic election and his right to elect a
different rate of Elective Deferral Contributions or to elect not to make
Elective Deferral Contributions, and his right to designate all or any portion
of his Elective Deferral Contributions as Roth Elective Deferral Contributions.
The notice shall include the procedure for exercising those rights and the
timing for implementing any such elections.

 

No Participant shall be permitted to have Elective Deferral Contributions, as
defined in the EXCESS AMOUNTS SECTION of this article, made under this Plan, or
any other plan, contract, or arrangement maintained by the Employer, during any
calendar year, in excess of the dollar limitation contained in Code
Section 402(g) in effect for the Participant’s taxable year beginning in such
calendar year. The dollar limitation in the preceding sentence shall be
increased by the dollar limit on Catch-up Contributions under Code
Section 414(v)(2)(B)(i) for the taxable year for any Participant who will be age
50 or older by the end of the taxable year.

 

The dollar limitation contained in Code Section 402(g) was $15,000 for taxable
years beginning in 2006. After 2006, the $15,000 limit is adjusted by the
Secretary of the Treasury for cost-of-living increases under Code
Section 402(g)(4).  Any such adjustments will be in multiples of $500.

 

Catch-up Contributions for a Participant for a taxable year may not exceed the
dollar limit on Catch-up Contributions under Code Section 414(v)(2)(B)(i) for
the taxable year. The dollar limit on Catch-up Contributions under Code
Section 414(v)(2)(B)(i) was $5,000 for taxable years beginning in 2006. After
2006, the $5,000 limit is adjusted by the Secretary of the Treasury for
cost-of-living increases under Code Section 414(v)(2)(C). Any such adjustments
will be in multiples of $500.

 

Elective Deferral Contributions are 100% vested and nonforfeitable.

 

(b)       The Employer shall make Matching Contributions in an amount equal to
50% of Elective Deferral Contributions. Elective Deferral Contributions that are
over 5% of Compensation will not be matched.

 

19

--------------------------------------------------------------------------------


 

Matching Contributions are calculated based on Elective Deferral Contributions
and Compensation for the payroll period. Matching Contributions are made for all
persons who were Active Participants at any time during that payroll period.

 

Elective Deferral Contributions that are Catch-up Contributions shall be taken
into account with other Elective Deferral Contributions for purposes of
determining Matching Contributions (subject to the 5% of Compensation limit on
Elective Deferral Contributions taken into account).

 

The Employer shall also make Matching Contributions for a Participant who dies
or becomes disabled while performing Qualified Military Service. For purposes of
this paragraph, disabled means the disability is subsequently determined to meet
the definition of Totally and Permanently Disabled. The amount of such Matching
Contribution shall be based on the Participant’s average actual Elective
Deferral Contributions for the lesser of (i) the 12-month period of service with
the Employer immediately prior to Qualified Military Service, or (ii) if service
with the Employer is less than such 12-month period, the actual length of
continuous service with the Employer, in accordance with Code
Section 414(u)(9) and any subsequent guidance.

 

Matching Contributions are subject to the Vesting Percentage.

 

(c)       Qualified Nonelective Contributions may be made for each Plan Year in
an amount determined by the Employer.

 

(d}      Discretionary Qualified Nonelective Contributions may be made for each
Plan Year in an amount determined by the Employer to be used to reduce Excess
Aggregate Contributions and Excess Contributions, as defined in the EXCESS
AMOUNTS SECTION of this article. If the Plan is treated as separate plans
because it is mandatorily disaggregated under the regulations of Code
Section 401(k), a separate Qualified Nonelective Contribution may be determined
for each separate plan. Such Contributions are in addition to any Qualified
Nonelective Contributions provided above.

 

Qualified Nonelective Contributions are 100% vested when made.

 

Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.

 

A portion of the Plan assets resulting from Employer Contributions (but not more
than the original amount of those Contributions) may be returned if the Employer
Contributions are made because of a mistake of fact or are more than the amount
deductible under Code Section 404 (excluding any amount which is not deductible
because the Plan is disqualified). The amount involved must be returned to the
Employer within one year after the date the Employer Contributions are made by
mistake of fact or the date the deduction is disallowed, whichever applies.
Except as provided under this paragraph and in Article VIII, the assets of the
Plan shall never be used for the benefit of the Employer and are held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and for defraying reasonable expenses of administering the Plan.

 

SECTION 3.02—ROLLOVER CONTRIBUTIONS.

 

A Rollover Contribution may be made by an Eligible Employee or an Inactive
Participant if the following conditions are met:

 

20

--------------------------------------------------------------------------------


 

(a)       The Contribution is a Participant Rollover Contribution or a direct
rollover of an Eligible Rollover Distribution made from the types of plans and
types of contributions specified below.

 

Direct Rollovers. The Plan will accept a direct rollover of an Eligible Rollover
Distribution from:

 

(i)         A qualified plan described in Code Section 401(a) or 403(a),
including after-tax employee contributions and including any portion of a
designated Roth account.

 

(ii)        An annuity contract described in Code Section 403(b), including
after-tax employee contributions and including any portion of a designated Roth
account.

 

(iii)       An eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, including any portion of a designated
Roth account.

 

Participant Rollover Contributions from Other Plans. The Plan will accept a
Participant contribution of an Eligible Rollover Distribution from:

 

(i)         A qualified plan described in Code Section 401(a) or 403(a),
excluding after-tax employee contributions and including distributions of a
designated Roth account only to the extent such amount would otherwise be
includible in a Participant’s gross income.

 

(ii)        An annuity contract described in Code Section 403(b), excluding
after-tax employee contributions and including distributions of a designated
Roth account only to the extent such amount would otherwise be includible in a
Participant’s gross income.

 

(iii)       An eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, including distributions of a
designated Roth account only to the extent such amount would otherwise be
includible in a Participant’s gross income.

 

Participant Rollover Contributions from IRAs.  The Plan will accept a
Participant Rollover Contribution of the portion of a distribution from an
individual retirement account or individual retirement annuity described in Code
Section 408(a) or (b) that is eligible to be rolled over and would otherwise be
includible in the Participant’s gross income.

 

(b)       The Contribution is of amounts that the Code permits to be transferred
to a plan that meets the requirements of Code Section 401(a).

 

(c)       The Contribution is made in the form of a direct rollover under Code
Section 401(a)(31) or is a rollover made under Code Section 402(c) or
408(d)(3)(A) within 60 days after an Eligible Employee or Inactive Participant
receives the distribution.

 

(d)       The Eligible Employee or Inactive Participant furnishes evidence
satisfactory to the Plan Administrator that the proposed rollover meets
conditions (a), (b), and (c) above.

 

(e)       In the case of an Inactive Participant, the Contribution must be of an
amount distributed from another plan of the Employer or a plan of a Controlled
Group member.

 

A Rollover Contribution shall be allowed in cash only and must be made according
to procedures set up by the Plan Administrator.

 

21

--------------------------------------------------------------------------------


 

If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover Contribution.
Employer Contributions shall not be made for or allocated to the Eligible
Employee until the time he meets all of the requirements to become an Active
Participant.

 

Rollover Contributions made by an Eligible Employee or Inactive Participant
shall be credited to his Account. The part of the Participant’s Account
resulting from Rollover Contributions is 100% vested and nonforfeitable at all
times. Separate accounting records shall be maintained for those parts of his
Rollover Contributions consisting of (i) voluntary contributions which were
deducted from the Participant’s gross income for Federal income tax purposes;
(ii) after-tax employee contributions, including the portion that would not have
been includible in the Participant’s gross income if the contributions were not
rolled over into this Plan; and (iii) any portion of a designated Roth account,
including the portion that would not have been includible in the Participant’s
gross income if the contributions were not rolled over into this Plan.

 

SECTION 3.03—FORFEITURES.

 

The Nonvested Account of a Participant shall be forfeited as of the earlier of
the following:

 

(a)       the date the record keeper is notified that the Participant died (if
prior to such date he has had a Severance from Employment), or

 

(b)       the Participant’s Forfeiture Date.

 

All or a portion of a Participant’s Nonvested Account shall be forfeited before
such earlier date if, after he has a Severance from Employment, he receives, or
is deemed to receive, a distribution of his entire Vested Account or a
distribution of his Vested Account derived from Employer Contributions under the
RETIREMENT BENEFITS SECTION of Article V, the VESTED BENEFITS SECTION of
Article V, or the SMALL AMOUNTS SECTION of Article X. The forfeiture shall occur
as of the date the Participant receives, or is deemed to receive, the
distribution. If a Participant receives, or is deemed to receive, his entire
Vested Account, his entire Nonvested Account shall be forfeited. If a
Participant receives a distribution of his Vested Account from Employer
Contributions, but less than his entire Vested Account, the amount to be
forfeited shall be determined by multiplying his Nonvested Account from such
Contributions by a fraction. The numerator of the fraction is the amount of the
distribution derived from Employer Contributions and the denominator of the
fraction is his entire Vested Account derived from such Contributions on the
date of the distribution.

 

A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION of this
article.

 

Forfeitures shall be determined at least once during each Plan Year. Forfeitures
may first be used to pay administrative expenses.  Forfeitures of Matching
Contributions that relate to excess amounts as provided in the EXCESS AMOUNTS
SECTION of this article, that have not been used to pay administrative expenses,
shall be applied to reduce Employer Contributions (other than Qualified
Nonelective Contributions) made after the Forfeitures are determined. Any other
Forfeitures that have not been used to pay administrative expenses shall be
applied to reduce Employer Contributions (other than Qualified Nonelective
Contributions) made after the Forfeitures are determined. Upon their application
to reduce Employer Contributions, Forfeitures shall be deemed to be Employer
Contributions.

 

If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all of his Nonvested Account to be forfeited, he shall
have the right to repay to the Plan the entire amount of the distribution he
received (excluding the portion of the distribution resulting from Rollover
Contributions). The repayment must be made in a single sum (repayment in
installments is not permitted) before the earlier of the date five years after
the date he again becomes an Eligible Employee or the end of the first period of
five

 

22

--------------------------------------------------------------------------------


 

consecutive Vesting Break in Service periods which begin after the date of the
distribution of his entire Vested Account.

 

If the Participant makes the repayment above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account that was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution or only received a distribution of Rollover
Contributions, and he again performs an Hour of Service as an Eligible Employee
within the repayment period, the Plan Administrator shall restore the
Participant’s Account as if he had made a required repayment on the date he
performed such Hour of Service. Restoration of the Participant’s Account shall
include restoration of all Code Section 411(d)(6) protected benefits with
respect to the restored Account, according to applicable Treasury regulations.
Provided, however, the Plan Administrator shall not restore the Nonvested
Account if (i) a Forfeiture Date has occurred after the date of the distribution
and on or before the date of repayment and (ii) that Forfeiture Date would
result in a complete forfeiture of the amount the Plan Administrator would
otherwise restore.

 

The Plan Administrator shall restore the Participant’s Account by the close of
the Plan Year following the Plan Year in which repayment is made. The
permissible sources for restoration of the Participant’s Account are Forfeitures
or special Employer Contributions.  Such special Employer Contributions shall be
made without regard to profits. The repaid and restored amounts are not included
in the Participant’s Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.

 

SECTION 3.04—ALLOCATION.

 

A person meets the allocation requirements of this section if he was an Active
Participant on the last day of the Plan Year.

 

Elective Deferral Contributions shall be allocated to the Participants for whom
such Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this
article. Such Contributions shall be allocated when made and credited to the
Participant’s Account.

 

Matching Contributions shall be allocated to the persons for whom such
Contributions are made under the EMPLOYER CONTR IBUTIONS SECT ION of this
article. Such Contributions shall be allocated when made and credited to the
person’s Account.

 

The discretionary Qualified Nonelective Contributions to be used to reduce
excess amounts, as described in the EMPLOYER CONTRIBUTIONS SECT ION of this
article, which are in addition to any Qualified Nonelective Contributions
described in this section shall be allocated as of the last day of the Plan Year
only to Nonhighly Compensated Employees who meet the allocation requirements of
this section. Such Contributions (or separate Contributions) shall be allocated
first to the eligible person under the Plan (or separate plan) with the lowest
Annual Compensation for the Plan Year, then to the eligible person under the
Plan (or separate plan) with the next lowest Annual Compensation, and so forth.
T he amount of such Contributions shall be limited in each case to 5% of the
eligible person’s Compensation used for purposes of the ADP Test.  This amount
shall be credited to the person’s Account.

 

Qualified Nonelective Contributions other than the discretionary Qualified
Nonelective Contributions to be used to reduce excess amounts, as described in
the EMPLOYER CONTR IBUTIONS SECT ION of this article, shall be allocated as of
the last day of the Plan Year to each person who meets the allocation
requirements of this section. Such Qualified Nonelective Contributions shall be
allocated only to Nonhighly Compensated Employees. The amount allocated to such
person for the Plan Year shall be equal to such Qualified Nonelective
Contributions multiplied by the ratio of such person’s Annual Compensation for
the Plan

 

23

--------------------------------------------------------------------------------


 

Year to the total Annual Compensation of all such persons.  This amount shall be
credited to the person’s Account.

 

If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization that are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.

 

SECTION 3.05—CONTRIBUTION LIMITATION.

 

Contributions to the Plan shall be limited in accordance with Code Section 415
and the regulations thereunder. The limitations of this section shall apply to
Limitation Years beginning on or after July 1, 2007, except as otherwise
provided herein.

 

(a)       Definitions. For the purpose of determining the contribution
limitation set forth in this section, the following terms are defined.

 

Annual Additions means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:

 

(1)        employer contributions;

 

(2)        employee contributions; and

 

(3)        forfeitures.

 

Annual Additions to a defined contribution plan, as defined in section
1.415(c)-1(a)(2)(i) of the regulations, shall also include the following:

 

(4)        mandatory employee contributions, as defined in Code
Section 411(c)(2)(C) and section 1.411(c)-1(c){4) of the regulations, to a
defined benefit plan;

 

(5)        contributions allocated to any individual medical benefit account, as
defined in Code Section 415(1)(2), which is part of a pension or annuity plan
maintained by the Employer;

 

(6)        amounts attributable to post-retirement medical benefits, allocated
to the separate account of a key employee, as defined in Code
Section 419A(d)(3), under a welfare benefit fund, as defined in Code
Section 419(e), maintained by the Employer; and

 

(7)       annual additions under an annuity contract described in Code
Section 403(b).

 

Compensation means wages within the meaning of Code Section 3401(a) for the
purposes of income tax withholding at the source but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in Code Section 3401(a)(2)).

 

For any Self-employed Individual, Compensation shall mean Earned Income.

 

Except as provided herein, Compensation for a Limitation Year is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such Limitation Year.

 

24

--------------------------------------------------------------------------------


 

Compensation for a Limitation Year shall also include Compensation paid by the
later of 2 1/2 months after an employee’s Severance from Employment with the
Employer maintaining the plan or the end of the Limitation Year that includes
the date of the employee’s Severance from Employment with the Employer
maintaining the plan, if the payment is regular Compensation for services during
the employee’s regular working hours, or Compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and, absent a Severance from
Employment, the payments would have been paid to the employee while the employee
continued in employment with the Employer.

 

Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Limitation
Year that includes the date of Severance from Employment.

 

Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.

 

Compensation paid or made available during such Limitation Year shall include
amounts that would otherwise be included in Compensation but for an election
under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b).

 

Compensation shall not include amounts paid as Compensation to a nonresident
alien, as defined in Code Section 7701(b)(1)(B), who is not a Participant in the
Plan to the extent the Compensation is excludible from gross income and is not
effectively connected with the conduct of a trade or business within the United
States.

 

Defined Contribution Dollar Limitation means $40,000, automatically adjusted
under Code Section 415(d), effective January 1 of each year, as published in the
Internal Revenue Bulletin. The new limitation shall apply to Limitation Years
ending with or within the calendar year of the date of the adjustment, but a
Participant’s Annual Additions for a Limitation Year cannot exceed the currently
applicable dollar limitation (as in effect before the January 1 adjustment)
prior to January 1. However, after a January 1 adjustment is made, Annual
Additions for the entire Limitation Year are permitted to reflect the dollar
limitation as adjusted on January 1.

 

Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 414(c), as modified, except in the case of a
brother-sister group of trades or businesses under common control, by Code
Section 415(h)), or affiliated service groups (as defined in Code
Section 414(m)) of which the adopting employer is a part, and any other entity
required to be aggregated with the employer pursuant to Code Section 414(0).

 

Limitation Year means the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding consecutive 12-month periods before the
original effective date of the Plan. All qualified plans maintained by the
Employer must use the same Limitation Year. If the Limitation Year is other than
the calendar year, execution of this Plan (or any amendment to this Plan
changing the Limitation Year) constitutes the Employer’s adoption of a written
resolution electing the Limitation Year. If the Limitation Year is amended to a
different consecutive 12-month period, the new Limitation Year must begin on a
date within the Limitation Year in which the amendment is made.

 

25

--------------------------------------------------------------------------------


 

Maximum Annual Addition means, except for catch-up contributions described in
Code Section 414(v), the Annual Addition that may be contributed or allocated to
a Participant’s Account under the Plan for any Limitation Year. This amount
shall not exceed the lesser of:

 

(1)        The Defined Contribution Dollar Limitation, or

 

(2)        100 percent of the Participant’s Compensation for the Limitation
Year.

 

A Participant’s Compensation for a Limitation Year shall not include
Compensation in excess of the limitation under Code Section 401(a)(17) that is
in effect for the calendar year in which the Limitation Year begins.

 

The compensation limitation referred to in (2) shall not apply to an individual
medical benefit account (as defined in Code Section 415(1); or a post-retirement
medical benefits account for a key employee (as defined in Code
Section 419A(d)(1)).

 

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum Annua l
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:

 

 

Number of months (including any fractional parts of a month)

 

 

in the short Limitation Year

 

 

12

 

 

If the Plan is terminated as of a date other than the last day of the Limitation
Year, the Plan is treated as if the Plan was amended to change the Limitation
Year and create a short Limitation Year ending on the date the Plan is
terminated.

 

If a short Limitation Year is created, the limitation under Code
Section 401(a)(17) shall be prorated in the same manner as the Defined
Contribution Dollar Limitation.

 

Predecessor Employer means, with respect to a Participant, a former employer if
the Employer maintains a plan that provides a benefit which the Participant
accrued while performing services for the former employer. Predecessor Employer
also means, with respect to a Participant, a former entity that antedates the
Employer if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

 

Severance from Employment means an employee has ceased to be an employee of the
Employer maintaining the plan. An employee does not have a Severance from
Employment if, in connection with a change of employment, the employee’s new
employer maintains the plan with respect to the employee.

 

(b)       If the Participant does not participate in another defined
contribution plan, as defined in section 1.415(c)-1(a)(2)(i) of the regulations
(without regard to whether the plan(s) have been terminated) maintained by the
Employer, the amount of Annual Additions that may be credited to the
Participant’s Account for any Limitation Year shall not exceed the lesser of the
Maximum Annual Addition or any other limitation contained in this Plan. If the
Employer Contribution that would otherwise be contributed or allocated to the
Participant’s Account would cause the Annua l Additions for the Limitation Year
to exceed the Maximum Annua l Addition, the amount contributed or allocated
shall be reduced so that the Annual Additions for the Limitation Year will equal
the Maximum Ann ual Addition.

 

26

--------------------------------------------------------------------------------


 

(c)       If, in addition to this Plan, the Participant is covered under another
defined contribution plan, as defined in section 1.415(c)-1(a)(2)(i) of the
regulations, (without regard to whether the plan(s) have been terminated)
maintained by the Employer that provides an Annual Addition during any
Limitation Year, the Annual Additions that may be credited to a Participant’s
Account under this Plan for any such Limitation Year will not exceed the Maximum
Annual Addition, reduced by the Annual Additions credited to a Participant’s
account under the other defined contribution plan(s) for the same Limitation
Year. If the Annual Additions with respect to the Participant under the other
defined contribution plan(s) maintained by the Employer are less than the
Maximum Annual Addition, and the Employer Contribution that would otherwise be
contributed or allocated to the Participant’s Account under this Plan would
cause the Annual Additions for the Limitation Year to exceed this limitation,
the amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Annual Addition. If the Annual Additions with respect to the Participant under
the other defined contribution plan(s) in the aggregate are equal to or greater
than the Maximum Annual Addition, no amount will be contributed or allocated to
the Participant’s Account under this Plan for the Limitation Year.

 

(d)       The limitation of this section shall be determined and applied taking
into account the rules in subparagraph (e) below.

 

(e)       Other Rules

 

(1)       Aooreqating Plans. For purposes of applying the limitations of this
section for a Limitation Year, all defined contribution plans (as defined in
section 1.415(c)-1(a)(2)(i) of the regulations and without regard to whether the
plan(s) have been terminated) ever maintained by the Employer and all defined
contribution plans of a Predecessor Employer (in the Limitation Year in which
such Predecessor Employer is created) under which a Participant receives Annual
Additions are treated as one defined contribution plan.

 

(2)       Break-up of Affiliated Employers. The Annual Additions under a
formerly affiliated plan (as defined in section 1.415(f)-1(b)(2)(ii) of the
regulations) of the Employer are taken into account for purposes of applying the
limitations of this section for the Limitation Year in which the cessation of
affiliation took place.

 

(3)        Previously Unaggregated Plans.  The limitations of this section are
not exceeded for the first Limitation Year in which two or more existing plans,
which previously were not required to be aggregated pursuant to section
1.415(f) of the regulations, are aggregated, provided that no Annual Additions
are credited to a Participant after the date on which the plans are required to
be aggregated if the Annual Additions already credited to the Participant in the
existing plans equal or exceed the Maximum Annual Addition.

 

(4)        Aggregation with Multiemployer Plan. If the Employer maintains a
multiemployer plan, as defined in Code Section 414(f), and the multiemployer
plan so provides, only the Annual Additions under the multiemployer plan that
are provided by the Employer shall be treated as Annual Additions provided under
a plan maintained by the Employer for purposes of this section.

 

SECTION 3.06—EXCESS AMOUNTS.

 

(a)      Definitions.  For purposes of this section, the following terms are
defined:

 

27

--------------------------------------------------------------------------------


 

ACP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Contribution Percentages of the Eligible
Participants in the group.

 

ADP means, for a specified group of Participants (either Highly Compensated
Employees or Nonhighly Compensated Employees) for a Plan Year, the average
(expressed as a percentage) of the Deferral Percentages of the Eligible
Participants in the group.

 

Contribution Percentage means the ratio (expressed as a percentage) of the
Eligible Participant’s Contribution Percentage Amounts to the Eligible
Participant’s Compensation (excluding Differential Wage Payments) for the Plan
Year (whether or not the Eligible Participant was an Eligible Participant for
the entire Plan Year). In modification of the foregoing, Compensation shall be
determined excluding Compensation for the portion of the Plan Year in which an
Employee was not an Eligible Participant. For an Eligible Participant for whom
such Contribution Percentage Amounts for the Plan Year are zero, the percentage
is zero.

 

Contribution Percentage Amounts means the sum of the Participant Contributions
and Matching Contributions (that are not Qualified Matching Contributions taken
into account for purposes of the ADP Test) made under the plan on behalf of the
Eligible Participant for the plan year. Contribution Percentage Amounts shall
not include Participant Contributions withheld from Differential Wage Payments
and Matching Contributions based on Elective Deferral Contributions and
Participant Contributions withheld from such Differential Wage Payments. 
Matching Contributions cannot be taken into account for a plan year for a
Nonhighly Compensated Employee to the extent they are disproportionate matching
contributions as defined in section 1.401(m)-2(a)(5)(ii) of the regulations.
Such Contribution Percentage Amounts shall not include Matching Contributions
that are forfeited either to correct Excess Aggregate Contributions or because
the contributions to which they relate are Excess Elective Deferrals, Excess
Contributions, or Excess Aggregate Contributions. Under such rules as the
Secretary of the Treasury shall prescribe, in determining the Contribution
Percentage the Employer may elect to include Qualified Nonelective Contributions
under this Plan that were not used in computing the Deferral Percentage.
Qualified Nonelective Contributions cannot be taken into account for a plan year
for a Nonhighly Compensated Employee to the extent they are disproportionate
contributions as defined in section 1.401(m)-2(a)(6)(v) of the regulations.  The
Employer may also elect to use Elective Deferral Contributions in computing the
Contribution Percentage so long as the ADP Test is met before the Elective
Deferral Contributions are used in the ACP Test and continues to be met
following the exclusion of those Elective Deferral Contributions that are used
to meet the ACP Test.

 

Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions (other than Catch-up Contributions and Elective Deferral
Contributions withheld from Differential Wage Payments) under this Plan on
behalf of the Eligible Participant for the Plan Year to the Eligible
Participant’s Compensation (excluding Differential Wage Payments) for the Plan
Year (whether or not the Eligible Participant was an Eligible Participant for
the entire Plan Year). In modification of the foregoing, Compensation shall be
determined excluding Compensation for the portion of the Plan Year in which an
Employee was not an Eligible Participant. The Elective Deferral Contributions
used to determine the Deferral Percentage shall include Excess Elective
Deferrals (other than Excess Elective Deferrals of Nonhighly Compensated
Employees that arise solely from Elective Deferral Contributions made under this
Plan or any other plans of the Employer or a Controlled Group member), but shall
exclude Elective Deferral Contributions that are used in computing the
Contribution Percentage (provided the ADP Test is satisfied both with and
without exclusion of these Elective Deferral

 

28

--------------------------------------------------------------------------------


 

Contributions). Under such rules as the Secretary of the Treasury shall
prescribe, the Employer may elect to include Qualified Nonelective Contributions
and Qualified Matching Contributions under this Plan in computing the Deferral
Percentage. Qualified Matching Contributions cannot be taken into account for a
Plan Year for a Nonhighly Compensated Employee to the extent they are
disproportionate matching contributions as defined in section
1.401(m)-2(a)(5)(ii) of the regulations. Qualified Nonelective Contributions
cannot be taken into account for a Plan Year for a Nonhighly Compensated
Employee to the extent they are disproportionate contributions as defined in
section 1.401(k)-2(a)(6)(iv) of the regulations. For an Eligible Participant for
whom such contributions on his behalf for the Plan Year are zero, the percentage
is zero.

 

Elective Deferral Contributions means any employer contributions made to a plan
at the election of a participant in lieu of cash compensation. With respect to
any taxable year, a participant’s Elective Deferral Contributions are the sum of
all employer contributions made on behalf of such participant pursuant to an
election to defer under any qualified cash or deferred arrangement (CODA)
described in Code Section 401(k), any salary reduction simplified employee
pension plan described in Code Section 408(k)(6), any SIMPLE IRA plan described
in Code Section 408(p), any plan described under Code Section 501(c)(18), and
any employer contributions made on behalf of a participant for the purchase of
an annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. Elective Deferral Contributions include Pre-tax Elective Deferral
Contributions and Roth Elective Deferral Contributions. Elective Deferral
Contributions shall not include any deferrals properly distributed as excess
annual additions.

 

Eligible Participant means, for purposes of determining the Deferral Percentage,
any Employee who is otherwise entitled to make Elective Deferral Contributions
under the terms of the plan for the plan year. Eligible Participant means, for
purposes of determining the Contribution Percentage, any Employee who is
eligible (i) to make a Participant Contribution or an Elective Deferral
Contribution (if the Employer takes such contributions into account in the
calculation of the Contribution Percentage), or (ii) to receive a Matching
Contribution (including forfeitures) or a Qualified Matching Contribution. If a
Participant Contribution is required as a condition of participation in the
plan, any Employee who would be a participant in the plan if such Employee made
such a contribution shall be treated as an Eligible Participant on behalf of
whom no Participant Contributions are made.

 

Excess Aggregate Contributions means, with respect to any Plan Year, the excess
of:

 

(1)       The aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over

 

(2)       The maximum Contribution Percentage Amounts permitted by the ACP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).

 

Such determination shall be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.

 

Excess Contributions means, with respect to any Plan Year, the excess of:

 

29

--------------------------------------------------------------------------------


 

(1)        The aggregate amount of employer contributions actually taken into
account in computing the Deferral Percentage of Highly Compensated Employees for
such Plan Year, over

 

(2)        The maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in the order of the Deferral Percentages, beginning with
the highest of such percentages).

 

Such determination shall be made after first determining Excess Elective
Deferrals.

 

Excess Elective Deferrals means those Elective Deferral Contributions of a
Participant that either (i) are made during the Participant’s taxable year and
exceed the dollar limitation under Code Section 402(g) or (ii) are made during a
calendar year and exceed the dollar limitation under Code Section 402(g) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferral Contributions made under this Plan and any other plan,
contract, or arrangement maintained by the Employer. The dollar limitation shall
be increased by the dollar limit on Catch-up Contributions under Code
Section 414(v), if applicable.

 

Excess Elective Deferrals shall be treated as Annual Additions, as defined in
the CONTRIBUTION LIMITATION SECTION of this article, under the Plan, unless such
amounts are distributed no later than the first April 15 following the close of
the Participant’s taxable year.

 

Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a participant on account of a Participant Contribution made by such
participant, or on account of a participant’s Elective Deferral Contributions,
under a plan maintained by the Employer or a Controlled Group member.

 

Participant Contributions means contributions (other than Roth Elective Deferral
Contributions) made to the plan by or on behalf of a participant that are
included in the participant’s gross income in the year in which made and that
are maintained under a separate account to which the earnings and losses are
allocated.

 

Pre-tax Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not includible in the participant’s gross income at the
time deferred.

 

Qualified Matching Contributions means Matching Contributions that are
nonforfeitable when made to the plan and that are distributable only in
accordance with the distribution provisions applicable to Elective Deferral
Contributions, to the extent Qualified Matching Contributions can be distributed
under such distribution provision.

 

Qualified Nonelective Contributions means any employer contributions (other than
Matching Contributions) that an Employee may not elect to have paid to him in
cash instead of being contributed to the plan and that are nonforfeitable when
made to the plan and that are distributable only in accordance with the
distribution provisions applicable to Elective Deferral Contributions, to the
extent Qualified Nonelective Contributions can be distributed under such
distribution provision.

 

Roth Elective Deferral Contributions means a participant’s Elective Deferral
Contributions that are not excludible from the participant’s gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferral
Contributions by the participant in his elective deferral agreement.  Whether an
Elective Deferral Contribution is not excludible from a

 

30

--------------------------------------------------------------------------------


 

participant’s gross income will be determined in accordance with section
1.401(k)-1(f)(2) of the regulations. In the case of a self-employed individual,
an Elective Deferral Contribution is not excludible from gross income only if
the individual does not claim a deduction for such amount.

 

(b)       Excess Elective Deferrals.  A Participant may assign to this Plan any
Excess Elective Deferrals made during a taxable year of the Participant by
notifying the Plan Administrator in writing on or before the first following
March 1 of the amount of the Excess Elective Deferrals to be assigned to the
Plan. A Participant is deemed to notify the Plan Administrator of any Excess
Elective Deferrals that arise by taking into account only those Elective
Deferral Contributions made to this Plan and any other plan, contract, or
arrangement of the Employer or a Controlled Group member. The Participant’s
claim for Excess Elective Deferrals shall be accompanied by the Participant’s
written statement that if such amounts are not distributed, such Excess Elective
Deferrals will exceed the limit imposed on the Participant by Code
Section 402(g) (including, if applicable, the dollar limitation on Catch-up
Contributions under Code Section 414(v)) for the year in which the deferral
occurred. The Excess Elective Deferrals assigned to this Plan cannot exceed the
Elective Deferral Contributions allocated under this Plan for such taxable year.

 

Notwithstanding any other provisions of the Plan, Elective Deferral
Contributions in an amount equal to the Excess Elective Deferrals assigned to
this Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant to whose Account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year or calendar year.

 

Distribution of Excess Elective Deferral Contributions shall be made on a pro
rata basis from the Participant’s Account resulting from Pre-tax Elective
Deferral Contributions and Roth Elective Deferral Contributions in the same
proportion that such Contributions were made for the applicable year.

 

The Excess Elective Deferrals shall be adjusted for any income or loss. The
income or loss allocable to such Excess Elective Deferrals shall be equal to the
income or loss allocable to the Participant’s Elective Deferral Contributions
for the taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Participant’s Account resulting from Elective Deferral Contributions.

 

For purposes of determining income or loss on Excess Elective Deferrals, no
adjustment shall be made for income or loss for the gap period.

 

Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Elective Deferrals, plus any income and
minus any loss allocable thereto, shall be forfeited.

 

(c)       ADP Test. As of the end of each Plan Year after Excess Elective
Deferrals have been determined, the Plan must satisfy the ADP Test. The ADP Test
shall be satisfied using the prior year testing method or the current year
testing method, as elected by the Employer in subparagraph (e) of this section.

 

(1)        Prior Year Testing Method.   The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ADP for Eligible

 

31

--------------------------------------------------------------------------------


 

Participants who were Nonhighly Compensated Employees for the prior Plan Year
must satisfy one of the following tests:

 

(i)        The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ADP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or

 

(ii)       The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.        shall not exceed the prior year’s ADP for Eligible Participants who
were Nonhighly Compensated Employees for the prior Plan Year multiplied by 2,
and

 

B.        the difference between such ADPs is not more than 2.

 

If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior yea r’s Nonhighly Compensated Employees’ ADP shall be
3 percent or the Plan Year’s ADP for these Eligible Participants, as elected by
the Employer in subparagraph (e) of this section.

 

(2)       Current Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ADP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:

 

(i)        The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

(ii)       The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.         shall not exceed the ADP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and

 

8.         the difference between such ADPs is not more than 2.

 

If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 41O(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 41O(b)(6)(C)(ii).

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

32

--------------------------------------------------------------------------------


 

The Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferral Contributions for
purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by the
Employer or a Controlled Group member shall be determined as if such Elective
Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two or more
cash or deferred arrangements of the Employer or of a Controlled Group member
that have different plan years, all Elective Deferral Contributions made during
the Plan Year shall be aggregated. The foregoing notwithstanding, certain plans
shall be treated as separate if mandatorily disaggregated under the regulations
of Code Section 401(k).

 

In the event this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. If
more than 1O percent of the Employer’s Nonhighly Compensated Employees are
involved in a plan coverage change as defined in section 1.401(k)-2(c)(4) of the
regulations, then any adjustments to the Nonhighly Compensated Employee ADP for
the prior year shall be made in accordance with such regulations if the Employer
has elected to use the prior year testing method. Plans may be aggregated in
order to satisfy Code Section 401(k) only if they have the same plan year and
use the same testing method for the ADP Test.

 

For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.

 

If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.

 

Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than 12 months after the last day of a Plan Year to Participants to whose
Accounts such Excess Contributions were allocated for such Plan Year, except to
the extent such Excess Contributions are classified as Catch-up Contributions.
Excess Contributions are allocated to the Highly Compensated Employees with the
largest amounts of employer contributions taken into account in calculating the
ADP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such employer contributions and
continuing in descending order until all of the Excess Contributions have been
allocated. If a Highly Compensated Employee participates in two or more cash or
deferred arrangements of the Employer or of a Controlled Group member, the
amount distributed shall not exceed the amount of the employer contributions
taken into account in calculating the ADP test and made to this Plan for the
year in which the excess arose. If Catch-up Contributions are allowed for the
Plan Year being tested, to the extent a Highly Compensated Employee has not
reached his Catch-up Contribution limit under the Plan for such year, Excess
Contributions allocated to such Highly Compensated Employee are Catch-up
Contributions and will not be treated as Excess Contributions. If such excess
amounts (other than Catch-up Contributions) are distributed more than 2 1/2
months after the last day of the Plan Year in which such excess amounts arose, a
10 percent excise tax shall be imposed on the employer maintaining the plan with
respect to such amounts.

 

33

--------------------------------------------------------------------------------


 

Excess Contributions shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article, even if distributed.

 

The Excess Contributions shall be adjusted for any income or loss. The income or
loss allocable to such Excess Contributions allocated to each Participant shall
be equal to the income or loss allocable to the Participant’s Elective Deferral
Contributions (and, if applicable, Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) for the Plan Year in which the excess
occurred multiplied by a fraction. The numerator of the fraction is the Excess
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if such contributions are included in the ADP Test).

 

For purposes of determining income or loss on Excess Contributions, no
adjustment shall be made for income or loss for the gap period.

 

Excess Contributions allocated to a Participant shall be distributed from the
Participant’s Account resulting from Elective Deferral Contributions. If such
Excess Contributions exceed the amount of Excess Contributions in the
Participant’s Account resulting from Elective Deferral Contributions, the
balance shall be distributed from the Participant’s Account resulting from
Qualified Matching Contributions (if applicable) and Qualified Nonelective
Contributions, respectively.

 

Distribution of Excess Contributions shall be made on a pro rata basis from the
Participant’s Account resulting from Pre-tax Elective Deferral Contributions and
Roth Elective Deferral Contributions in the same proportion that such
Contributions were made for the applicable year.

 

Any Matching Contributions that were based on the Elective Deferral
Contributions distributed as Excess Contributions, plus any income and minus any
loss allocable thereto, shall be forfeited.

 

(d)       ACP Test. As of the end of each Plan Year, the Plan must satisfy the
ACP Test. The ACP Test shall be satisfied using the prior year testing method or
the current year testing method, as elected by the Employer in subparagraph
(e) of this section.

 

(1)       Prior Year Testing Method.   The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ACP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:

 

(i)        The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ACP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or

 

(ii)       The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.         shall not exceed the prior year’s ACP for Eligible Participants who
were Nonhighly Compensated Employees for the prior Plan Year multiplied by 2,
and

 

34

--------------------------------------------------------------------------------


 

B.         the difference between such ACPs is not more than 2

 

If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Participant Contributions, provides for Matching
Contributions, or both, for purposes of the foregoing tests, the prior year’s
Nonhighly Compensated Employees’ ACP shall be 3 percent or the Plan Year’s ACP
for these Eligible Participants, as elected by the Employer in subparagraph
(e) of this section.

 

(2)       Current Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ACP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:

 

(i)        The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

(ii)       The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.         shall not exceed the ACP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and

 

B.         the difference between such ACPs is not more than 2.

 

If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if fess, the number of Plan
Years the Plan has been in existence; or (ii) if as a result of a merger or
acquisition described in Code Section 41O(b)(6)(C)(i), the Employer maintains
both a plan using the prior year testing method and a plan using the current
year testing method and the change is made within the transition period
described in Code Section 41O(b)(6)(C)(ii).

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year.  Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

The Contribution Percentage for any Eligible Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to his account under two or more plans described in
Code Section 401(a) or arrangements described in Code Section 401 (k) that are
maintained by the Employer or a Controlled Group member shall be determined as
if the total of such Contribution Percentage Amounts was made under each plan
and arrangement. If a Highly Compensated Employee participates in two or more
such plans or arrangements that have different plan years, all Contribution
Percentage Amounts made during the Plan Year shall be aggregated. The foregoing
notwithstanding, certain plans shall be treated as separate if mandatorily
disaggregated under the regulations of Code Section 401(m).

 

In the event this Plan satisfies the requirements of Code Section 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be

 

35

--------------------------------------------------------------------------------


 

applied by determining the Contribution Percentage of Employees as if all such
plans were a single plan. If more than 10 percent of the Employer’s Nonhighly
Compensated Employees are involved in a plan coverage change as defined in
section 1.401 (m)-2(c)(4) of the regulations, then any adjustments to the
Nonhighly Compensated Employee ACP for the prior year shall be made in
accordance with such regulations if the Employer has elected to use the prior
year testing method. Plans may be aggregated in order to satisfy Code
Section 401(m) only if they have the same plan year and use the same testing
method for the ACP Test.

 

For purposes of the ACP Test, Participant Contributions are considered to have
been made in the Plan Year in which contributed to the Plan. Matching
Contributions and Qualified Nonelective Contributions will be considered to have
been made for a Plan Year if made no later than the end of the 12-month period
beginning on the day after the close of the Plan Year.

 

Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if not vested, or distributed, if vested, no later than 12 months
after the last day of a Plan Year to Participants to whose Accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all of the Excess Aggregate Contributions
have been allocated. If a Highly Compensated Employee participates in two or
more plans or arrangements of the Employer or of a Controlled Group member that
include Contribution Percentage Amounts, the amount distributed shall not exceed
the Contribution Percentage Amounts taken into account in calculating the ACP
Test and made to this Plan for the year in which the excess arose. If such
Excess Aggregate Contributions are distributed more than 2 1/2 months after the
last day of the Plan Year in which such excess amounts arose, a 10 percent
excise tax shall be imposed on the employer maintaining the plan with respect to
such amounts.

 

Excess Aggregate Contributions shall be treated as Annual Additions, as defined
in the CONTRIBUTION LIMITATION SECTION of this article, even if distributed.

 

The Excess Aggregate Contributions shall be adjusted for any income or loss. The
income or loss allocable to such Excess Aggregate Contributions allocated to
each Participant shall be equal to the income or loss allocable to the
Participant’s Contribution Percentage Amounts for the Plan Year in which the
excess occurred multiplied by a fraction. The numerator of the fraction is the
Excess Aggregate Contributions. The denominator of the fraction is the closing
balance without regard to any income or loss occurring during such Plan Year (as
of the end of such Plan Year) of the Participant’s Account resulting from
Contribution Percentage Amounts.

 

For purposes of determining income or loss on Excess Aggregate Contributions, no
adjustment shall be made for income or loss for the gap period.

 

Excess Aggregate Contributions allocated to a Participant shall be distributed
from the Participant’s Account resulting from Participant Contributions that are
not required as a condition of employment or participation or for obtaining
additional benefits from Employer Contributions. If such Excess Aggregate
Contributions exceed the balance in the Participant’s Account resulting from
such Participant Contributions, the balance shall be forfeited, if not vested,
or distributed, if vested, on a pro rata basis from the Participant’s Account
resulting from Contribution Percentage Amounts.

 

36

--------------------------------------------------------------------------------


 

(e)        Employer Elections.  The Employer has made an election to use the
prior year testing method.

 

ARTICLE IV

 

INVESTMENT OF CONTRIBUTIONS

 

SECTION 4.01—INVESTMENT AND TIMING OF CONTRIBUTIONS.

 

The handling of Contributions and Plan assets is governed by the provisions of
the Trust Agreement and any other relevant document, such as an Annuity Contract
(for the purposes of this paragraph alone, the Trust Agreement and such other
documents will each be referred to as a “document” or collectively as the
“documents”), duly entered into by or with regard to the Plan that govern such
matters.  To the extent permitted by the documents, the parties named below
shall direct the Contributions for investment in any of the investment options
available to the Plan under or through the documents, and may request the
transfer of amounts resulting from those Contributions between such investment
options.

 

A Participant may not direct the investment of all or any portion of his Account
in collectibles. Collectibles mean any work of art, rug or antique, metal or
gem, stamp or coin, alcoholic beverage, or other tangible personal property
specified by the Secretary of the Treasury. However, for tax years beginning
after December 31, 1997, certain coins and bullion as provided in Code
Section 408(m)(3) shall not be considered collectibles.

 

If a Participant has provided investment direction for all or certain specific
Contributions made to his Account, such Contributions shall be invested in
accordance with such direction to the extent possible. If an investment option
selected by the Participant in that investment direction is no longer available
and a new investment option is not selected by the Participant (in lieu of the
one that is no longer available) by the deadline set by a fiduciary of the Plan
(or by the date the investment option is no longer available), all amounts
currently held in the investment option that is no longer available and future
Contributions directed to such investment option by the Participant (and made
after such deadline or date) shall be invested in the appropriate default
investment option, unless otherwise directed by a fiduciary of the Plan.

 

If an investment option selected by the Participant is no longer available for
future Contributions only and a new investment option is not selected by the
Participant (in lieu of the one that is no longer available) by the deadline set
by a fiduciary of the Plan (or by the date the investment option is no longer
available), all future Contributions directed to such investment option that is
not available for future Contributions (and made after such deadline or date)
shall be invested in the appropriate default investment option, unless otherwise
directed by a fiduciary of the Plan.

 

To the extent that a Participant who has the ability to provide investment
direction (either on an ongoing basis or in response to a notice from a
fiduciary of the Plan) fails to give timely investment direction, the amount in
the Participant’s Account for which no investment direction is received shall be
invested in the appropriate default investment option, unless otherwise directed
by a fiduciary of the Plan.

 

If the Named Fiduciary has investment direction, the Contributions shall be
invested in accordance with such direction. The Named Fiduciary shall have
investment direction for amounts that have not been allocated to Participants.
To the extent an investment option is no longer available, a fiduciary of the
Plan may require that amounts currently held in such investment option be
reinvested in other investment options. To the extent that the Named Fiduciary
has not given investment direction, and no Plan fiduciary gives

 

37

--------------------------------------------------------------------------------


 

direction regarding the reinvestment of such amounts, the amounts held in an
investment option that is no longer available or which had been directed to be
invested in an investment option that is not available for future Contributions
shall be invested in the appropriate default investment option.

 

38

--------------------------------------------------------------------------------


 

Default investment options are defined in documents duly entered into by or with
regard to the Plan that govern such matters.

 

At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan’s objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan’s short-term and long-term financial needs so the investment policy can be
coordinated with the Plan’s financial requirements.

 

The Participant shall direct the investment of all Contributions and the
transfer of amounts resulting from those Contributions.

 

However, the Named Fiduciary may delegate to the Investment Manager investment
direction for Contributions and amounts that are not subject to Participant
direction.

 

All Contributions are forwarded by the Employer to (i) the Trustee to be
deposited in the Trust Fund or otherwise invested by the Trustee in accordance
with the relevant documents; or (ii) the Insurer to be deposited under the
Annuity Contract, as applicable.

 

SECTION 4.02-INVESTMENT IN QUALIFYING EMPLOYER SECURITIES.

 

(a)                      Investment in Qualifying Employer Securities.  All or
some portion of the Participant’s Account may be invested in Qualifying Employer
Securities; however, no new Contributions or transfers shall be allowed into the
Qualifying Employer Securities Fund.

 

For purposes of determining the annual valuation of the Plan, and for reporting
to Participants and regulatory authorities, the assets of the Plan shall be
valued at least annually on the Valuation Date which corresponds to the last day
of the Plan Year. The fair market value of Qualifying Employer Securities shall
be determined on such Valuation Date. The prices of Qualifying Employer
Securities as of the date of the transaction shall apply for purposes of valuing
distributions and other transactions of the Plan to the extent such value is
representative of the fair market value of such securities in the opinion of the
Plan Administrator. The value of a Participant’s Account held in the Qualifying
Employer Securities Fund may be expressed in units.

 

If the Qualifying Employer Securities are not publicly traded, or if an
extremely thin market exists for such securities so that reasonable valuation
may not be obtained from the market place, then such securities must be valued
at least annually by an independent appraiser who is not associated with the
Employer, the Plan Administrator, the Trustee, or any person related to any
fiduciary under the Plan. The independent appraiser may be associated with a
person who is merely a contract administrator with respect to the Plan, but who
exercises no discretionary authority and is not a plan fiduciary.

 

If there is a public market for Qualifying Employer Securities of the type held
by the Plan, then the Plan Administrator may use as the value of the securities
the price at which such securities trade in such market. If the Qualifying
Employer Securities do not trade on the relevant date, or if the market is very
thin on such date, then the Plan Administrator may use for the valuation the
next preceding trading day on which the trading prices are representative of the
fair market value of such securities in the opinion of the Plan Administrator.

 

Cash dividends payable on the Qualifying Employer Securities shall be reinvested
in additional shares of such securities.  In the event of any cash or stock
dividend or any stock split, such

 

39

--------------------------------------------------------------------------------


 

dividend or split shall be credited to the Accounts based on the number of
shares of Qualifying Employer Securities credited to each Account as of the
payable date of such dividend or split.

 

All purchases of Qualifying Employer Securities shall be made at a price, or
prices, which, in the judgment of the Plan Administrator, do not exceed the fair
market value of such securities.

 

In the event that the Trustee acquires Qualifying Employer Securities by
purchase from a “disqualified person” as defined in Code Section 4975(e)(2) or
from a “party-in-interest” as defined in ERISA Section 3(14), the terms of such
purchase shall contain the provision that in the event there is a final
determination by the Internal Revenue Service, the Department of Labor, or court
of competent jurisdiction that the fair market value of such securities as of
the date of purchase was fess than the purchase price paid by the Trustee, then
the seller shall pay or transfer, as the case may be, to the Trustee an amount
of cash or shares of Qualifying Employer Securities equal in value to the
difference between the purchase price and such fair market value for all such
shares. In the event that cash or shares of Qualifying Employer Securities are
paid or transferred to the Trustee under this provision, such securities shall
be valued at their fair market value as of the date of such purchase, and
interest at a reasonable rate from the date of purchase to the date of payment
or transfer shall be paid by the seller on the amount of cash paid.

 

The Plan Administrator may direct the Trustee to sell, resell, or otherwise
dispose of Qualifying Employer Securities to any person, including the Employer,
provided that any such sales to any disqualified person or party-in-interest,
including the Employer, will be made at not less than the fair market value and
no commission will be charged. Any such sale shall be made in conformance with
ERISA Section 408(e).

 

The Governing Board is responsible for compliance with any applicable Federal or
state securities law with respect to all aspects of the Plan. If the Qualifying
Employer Securities or interest in this Plan are required to be registered in
order to permit investment in the Qualifying Employer Securities Fund as
provided in this section, then such investment will not be effective until the
later of the effective date of the Plan or the date such registration or
qualification is effective. At the direction of the Governing Board, the
Employer, at its own expense, will take or cause to be taken any and all such
actions as may be necessary or appropriate to effect such registration or
qualification. Further, if the Trustee is directed to dispose of any Qualifying
Employer Securities held under the Plan under circumstances which require
registration or qualification of the securities under applicable Federal or
state securities laws, then at the direction of the Governing Board, the
Employer will, at its own expense, take or cause to be taken any and all such
action as may be necessary or appropriate to effect such registration or
qualification. The Governing Board is responsible for all compliance
requirements under Section 16 of the Securities Act and any trading policy of
the Employer.

 

(b)                       Diversification Requirements.  The diversification
requirements below apply for Plan Years beginning on or after January 1, 2007.

 

An applicable individual (as defined in section 1.401(a)(35)-1(b) of the
regulations) is permitted to elect to direct any publicly traded qualifying
employer securities (as defined in Code Section 401(a)(35)(G)(v)) held in his
Account under the Plan to be reinvested in other investment options offered
under the Plan with respect to the portion of his Account that is subject to
Code Section 401(a)(35)(B) or (C). The Governing Board may permit
diversification of amounts invested in qualifying employer securities earlier
than required as long as the earlier time period is applied consistently to all
applicable individuals.

 

40

--------------------------------------------------------------------------------


 

The Plan shall offer at least three investment options, other than Qualifying
Employer Securities, to which the applicable individual may direct all or any
portion of his Account invested in Qualifying Employer Securities, and each
investment option must be diversified and have materially different risk and
return characteristics that satisfy the requirements of section 2550.404c-1
(b)(3) of the Department of Labor regulations. The Plan may limit the time for
divestment to periodic, reasonable opportunities occurring no less frequently
than quarterly. The Plan may not impose any restrictions or conditions with
respect to the investment of Qualifying Employer Securities that are not imposed
on the investment options offered under the Plan, except for the prohibition
against making any further investments in Qualifying Employer Securities or in
the Qualifying Employer Securities Fund.

 

A notice must be provided to each applicable individual that describes the
divestiture rights and the importance of diversifying the investment of
retirement plan assets. The Plan Administrator shall provide the notice to all
applicable individuals no later than 30 days before the date on which the
applicable individuals are eligible to exercise their right to diversify.

 

(c)                     Voting and Tender Rights.  Voting rights with respect to
Qualifying Employer Securities will be passed through to Participants. 
Participants will be allowed to direct the voting rights of Qualifying Employer
Securities for any matter put to the vote of shareholders.  Before each meeting
of shareholders, the Governing Board shall cause to be sent to each person with
power to control such voting rights a copy of any notice and any other
information provided to shareholders and, if applicable, a form for instructing
the Trustee how to vote at such meeting (or any adjournment thereof) the number
of full and fractional shares subject to such person’s voting control. The
Trustee may establish a deadline in advance of the meeting by which such forms
must be received in order to be effective.

 

Each Participant shall be entitled to one vote for each share credited to his
Account.

 

If some or all of the Participants have not directed or have not timely directed
the Trustee on how to vote, then the Trustee shall vote such Qualifying Employer
Securities in the same proportion as those shares of Qualifying Employer
Securities for which the Trustee has received proper direction for such matter.

 

Tender rights or exchange offers for Qualifying Employer Securities will be
passed through to Participants. As soon as practicable after the commencement of
a tender or exchange offer for Qualifying Employer Securities, the Governing
Board shall cause each person with power to control the response to such tender
or exchange offer to be advised in writing the terms of the offer and, if
applicable, to be provided with a form for instructing the Trustee, or for
revoking such instruction, to tender or exchange shares of Qualifying Employer
Securities, to the extent permitted under the terms of such offer. In advising
such persons of the terms of the offer, the Governing Board may include
statements from the board of directors setting forth its position with respect
to the offer.

 

If some or all of the Participants have not directed or have not timely directed
the Trustee on how to tender, then the Trustee shall tender such Qualifying
Employer Securities in the same proportion as those shares of Qualifying
Employer Securities for which the Trustee has received proper direction for such
matter.

 

If the tender or exchange offer is limited so that all of the shares that the
Trustee has been directed to tender or exchange cannot be sold or exchanged, the
shares that each Participant directed to be tendered or exchanged shall be
deemed to have been sold or exchanged in the

 

41

--------------------------------------------------------------------------------


 

same ratio that the number of shares actually sold or exchanged bears to the
total number of shares that the Trustee was directed to tender or exchange.

 

The Trustee shall hold the Participant’s individual directions with respect to
voting rights or tender decisions in confidence and, except as required by law,
shall not divulge or release such individual directions to anyone associated
with the Employer. The Governing Board may require verification of the Trustee’s
compliance with the directions received from Participants by any independent
auditor selected by the Governing Board, provided that such auditor agrees to
maintain the confidentiality of such individual directions.

 

The Governing Board may develop procedures to facilitate the exercise of votes
or tender rights, such as the use of facsimile transmissions for the
Participants located in physically remote areas.

 

42

--------------------------------------------------------------------------------


 

ARTICLE V

 

BENEFITS

 

SECTION 5.01—RETIREMENT BENEFITS.

 

On a Participant’s Retirement Date, his Vested Account shall be distributed to
him according to the distribution of benefits provisions of Article VI and the
provisions of the SMALL AMOUNTS SECTION of Article X.

 

SECTION 5.02—DEATH BENEFITS.

 

If a Participant dies before his Annuity Starting Date, his Vested Account shall
be distributed according to the distribution of benefits provisions of
Article VI and the provisions of the SMALL AMOUNTS SECTION of Article X.

 

SECTION 5.03—VESTED BENEFITS.

 

If an Inactive Participant’s Vested Account is not payable under the SMALL
AMOUNTS SECTION of Article X, he may elect, but is not required, to receive a
distribution of any part of his Vested Account after he has a Severance from
Employment. A distribution under this paragraph shall be a retirement benefit
and shall be distributed to the Participant according to the distribution of
benefits provisions of Article VI.

 

A Participant may not elect to receive a distribution under the provisions of
this section after he again becomes an Employee until he subsequently has a
Severance from Employment and meets the requirements of this section.

 

A Participant who has been performing Qualified Military Service for a period of
more than 30 days is deemed to have had a severance from employment (as
described in Code Section 414(u)(12)(B)(i)) for purposes of requesting a
distribution of his Vested Account resulting from Elective Deferral
Contributions. The Plan will suspend Elective Deferral Contributions for six
months after receipt of the distribution. If the Participant is also eligible to
receive a Qualified Reservist Distribution and the distribution could be either
type of distribution, the distribution will be treated as a Qualified Reservist
Distribution.

 

If an Inactive Participant does not receive an earlier distribution, upon his
Retirement Date or death, his Vested Account shall be distributed according to
the provisions of the RETIREMENT BENEFITS SECTION or the DEATH BENEFITS
SECTION of this article.

 

The Nonvested Account of an Inactive Participant who has had a Severance from
Employment shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.

 

SECTION 5.04—WHEN BENEFITS START.

 

(a)                      Unless otherwise elected, benefits shall begin no later
than the 60th day following the close of the Plan Year in which the latest date
below occurs:

 

43

--------------------------------------------------------------------------------


 

(1)                      The date the Participant attains age 65 (or Normal
Retirement Age, if earlier).

 

(2)                      The 1Oth anniversary of the Participant’s Entry Date.

 

44

--------------------------------------------------------------------------------


 

(3)                       The date the Participant terminates service with the
Employer.

 

Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is immediately distributable, within the meaning of
the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to be an election
to defer the start of benefits sufficient to satisfy this section.

 

The Participant may elect to have benefits begin after the latest date for
beginning benefits described above, subject to the following provisions of this
section. The Participant shall make the election in writing. Such election must
be made before his Normal Retirement Date or the date he has a Severance from
Employment, if later. The Participant shall not elect a date for beginning
benefits or a form of distribution that would result in a benefit payable when
he dies which would be more than incidental within the meaning of governmental
regulations.

 

Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.

 

(b)                      The Participant’s Vested Account resulting from the
following Contributions:

 

Elective Deferral Contributions

Qualified Nonelective Contributions

 

may not be distributed earlier than Severance from Employment, death, or
disability. Such amount may also be distributed upon:

 

(1)                    Termination of the Plan, as permitted in Article VIII.

 

(2)                     The attainment of age 59 1/2 as permitted in the
WITHDRAWAL BENEFITS SECTION of this article or in the definition of Normal
Retirement Date in the DEFINITIONS SECTION of Article I.

 

(3)                     A federally declared disaster, where resulting
legislation authorizes such a distribution.

 

The Participant’s Vested Account resulting from Elective Deferral Contributions
may also be distributed:

 

(4)                        As a hardship withdrawal, as permitted in the
WITHDRAWAL BENEFITS SECT ION of this article.

 

(5)                       As a Qualified Reservist Distribution, as permitted in
the WITHDRAWAL BENEFITS SECTION of this article.

 

(6)                        Upon a Participant’s deemed severance from employment
as described in Code Section 414(u)(12)(B)(i)  and as permitted in the VESTED
BENEFITS SECTION of this article.

 

All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of
Article VI. In addition, distributions that are triggered by the termination of
the Plan must be made in a lump sum. A lump sum shall include a distribution of
an annuity contract.

 

45

--------------------------------------------------------------------------------


 

SECTION 5.05—WITHDRAWAL BENEFITS.

 

A request for withdrawal shall be made in such manner and in accordance with
such rules as the Plan Administrator shall prescribe for this purpose (including
by means of voice response or other electronic means under circumstances the
Employer permits). Withdrawals shall be a retirement benefit and shall be
distributed to the Participant according to the distribution of benefits
provisions of Article VI. A forfeiture shall not occur solely as a result of a
withdrawal.

 

A Participant may withdraw any part of his Vested Account resulting from
Rollover Contributions. A Participant may make such a withdrawal at any time.

 

A Participant who has attained age 59 1/2 may withdraw any part of his Vested
Account resulting from the following Contributions:

 

Elective Deferral Contributions

Matching Contributions

Qualified Nonelective Contributions

 

A Participant may make such a withdrawal at any time.

 

A Participant may withdraw any part of his Vested Account resulting from the
following Contributions:

 

Elective Deferral Contributions

Matching Contributions

 

in the event of hardship due to an immediate and heavy financial need.
Withdrawals from the Participant’s Account resulting from Elective Deferral
Contributions shall be limited to the amount of the Participant’s Elective
Deferral Contributions plus income allocable thereto credited to his Account as
of December 31, 1988.

 

Immediate and heavy financial need shall be limited to: (i) expenses incurred or
necessary for medical care that would be deductible under Code
Section 213(a) (determined without regard to whether the expenses exceed the
stated limit on adjusted gross income); (ii) the purchase (excluding mortgage
payments) of a principal residence for the Participant; (iii) payment of
tuition, related educational fees, and room and board expenses, for up to the
next 12 months of post-secondary education for the Participant, his spouse,
children, or dependents (as defined in Code Section 152 without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)); (iv) payments necessary to prevent
the eviction of the Participant from, or foreclosure on the mortgage of, the
Participant’s principal residence; (v) payments for funeral or burial expenses
for the Participant’s deceased parent, spouse, child, or dependent (as defined
in Code Section 152 without regard to Code Section 152(d)( 1)(B)); (vi) expenses
to repair damage to the Participant’s principal residence that would qualify for
a casualty loss deduction under Code Section 165 (determined without regard to
whether the loss exceeds 10% of adjusted gross income); or (vii) any other
distribution which is deemed by the Commissioner of Internal Revenue to be made
on account of immediate and heavy financial need as provided in Treasury
regulations. Immediate and heavy financial need shall also include expenses
described in (i), (iii), and (v) (relating to medical, tuition, and funeral
expenses, respectively) of a Primary Beneficiary.

 

No withdrawal shall be allowed which is not necessary to satisfy such immediate
and heavy financial need. Such withdrawal shall be deemed necessary only if all
of the following requirements are met: (i) the distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Participant
has obtained all distributions, other than hardship distributions, and all

 

46

--------------------------------------------------------------------------------


 

nontaxable loans currently available under all plans maintained by the Employer;
and (iii) the Plan, and all other plans maintained by the Employer, provide that
the Participant’s elective contributions and participant contributions will be
suspended for at least six months after receipt of the hardship distribution.
The Plan will suspend elective contributions and participant contributions for
six months as provided in the preceding sentence. A Participant shall not cease
to be an Eligible Participant, as defined in the EXCESS AMOUNTS SECTION of
Article Ill, merely because his elective contributions or participant
contributions are suspended.

 

A Participant may withdraw any part of his Vested Account resulting from
Elective Deferral Contributions if such distribution meets the requirements to
be a Qualified Reservist Distribution.

 

SECTION 5.06—DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

 

The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.

 

Nothing in this section shall permit a Participant to receive a distribution at
a time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.

 

The benefit payable to an Alternate Payee shall be subject to the provisions of
the SMALL AMOUNTS SECTION of Article X, as they apply to the Participant.

 

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and each Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each Alternate Payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered before
January 1, 1985, irrespective of whether it satisfies all the requirements
described in Code Section 414(p).

 

If any portion of the Participant’s Vested Account is payable during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, a separate accounting shall be made of the amount
payable. If the Plan Administrator determines the order is a qualified domestic
relations order within 18 months of the date amounts are first payable following
receipt of the order, the payable amounts shall be distributed in accordance
with the order. If the Plan Administrator does not make its determination of the
qualified status of the order within the 18-month determination period, the
payable amounts shall be distributed in the manner the Plan would distribute if
the order did not exist and the order shall apply prospectively if the Plan
Administrator later determines the order is a qualified domestic relations
order.

 

The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).

 

47

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DISTRIBUTION OF BENEFITS

 

SECTION 6.01—AUTOMATIC FORMS OF DISTRIBUTION.

 

Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:

 

(a)                      Retirement Benefits. The automatic form of retirement
benefit for a Participant who does not die before his Annuity Starting Date
shall be a single sum payment.

 

(b)                      Death Benefits. The automatic form of death benefit for
a Participant who dies before his Annuity Starting Date shall be a single sum
payment to the Participant’s Beneficiary.

 

SECTION 6.02—0PTIONAL FORMS OF DISTRIBUTION.

 

(a)                     Retirement Benefits. The optional forms of retirement
benefit shall be the following: a fixed period installment option, a fixed
payment installment option, and a single sum payment. The portion of a
Participant’s Account held in the Qualifying Employer Securities Fund may be
distributed in kind.

 

The fixed period installment option is an optional form of benefit under which
the Participant elects to receive substantially equal annual payments over a
fixed period of whole years. The annual payment may be paid in annual,
semi-annual, quarterly, or monthly installments as elected by the Participant.
The Participant may elect to receive additional payments.

 

The fixed payment installment option is an optional form of benefit under which
the Participant elects to receive a specified dollar amount each year. The
annual payment may be paid in annual, semi-annual, quarterly, or monthly
installments as elected by the Participant. The Participant may elect to receive
additional payments.

 

Under the installment options the amount payable in the Participant’s first
Distribution Calendar Year, as defined in the DEFINITIONS SECTION of
Article VII, must satisfy the minimum distribution requirements of Artic le VII
for such year. Distributions for later Distribution Calendar Years must satisfy
the minimum distribution requirements of Article VII for such years. If the
Participant’s Annuity Starting Date does not occur until his second Distribution
Calendar Year, the amount payable for such year must satisfy the minimum
distribution requirements of Article VII for both the first and second
Distribution Calendar Years.

 

Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.

 

(b)                       Death Benefits.  The optional form of death benefit is
a single sum payment.

 

Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.

 

48

--------------------------------------------------------------------------------


 

SECTION 6.03—ELECTION PROCEDURES.

 

The Participant or Beneficiary shall make any election under this section in
writing. The Plan Administrator may require such individual to complete and sign
any necessary documents as to the provisions to be made. Any election permitted
under (a) and (b) below shall be subject to the qualified election provisions of
(c) below.

 

(a)                     Retirement Benefits. A Participant may elect his
Beneficiary and may elect to have retirement benefits distributed under any of
the optional forms of retirement benefit available in the OPTIONAL FORMS OF
DISTRIBUTION SECTION of this article.

 

(b)                     Death Benefits. A Participant may elect his Beneficiary
and may elect to have death benefits distributed under any of the optional forms
of death benefit available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this
article.

 

If the Participant has not elected an optional form of distribution for the
death benefit payable to his Beneficiary, the Beneficiary may, for his own
benefit, elect the form of distribution, in like manner as a Participant.

 

(c)                      Qualified Election. The Participant or Beneficiary may
make an election at any time during the election period. The Participant or
Beneficiary may revoke the election made (or make a new election) at any time
and any number of times during the election period. An election is effective
only if it meets the consent requirements below.

 

(1)                       Election Period for Retirement Benefits. The
Participant may make an election as to retirement benefits at any time before
the Annuity Starting Date.

 

(2)                       Election Period for Death Benefits. A Participant may
make an election as to death benefits at any time before he dies. The
Beneficiary’s election period begins on the date the Participant dies and ends
on the date benefits begin.

 

(3)                       Consent to Election. If the Participant’s Vested
Account (disregarding the portion, if any, of his Account resulting from
Rollover Contributions) exceeds $5,000, any benefit that is immediately
distributable requires the consent of the Participant.

 

The consent of the Participant to a benefit that is immediately distributable
must not be made before the date the Participant is provided with the notice of
the ability to defer the distribution. Such consent shall be in writing.

 

The consent shall not be made more than 180 days before the Annuity Starting
Date. The consent of the Participant shall not be required to the extent that a
distribution is required to satisfy Code Section 401 (a)(9) or 415.

 

In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if the Employer (or
any entity within the same Controlled Group) does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)), the Participant’s Account balance will, without the
Participant’s consent, be distributed to the Participant. However, if any entity
within the same Controlled Group maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code Section

 

49

--------------------------------------------------------------------------------


 

4975(e)(7)) the Participant’s Account will be transferred, without the
Participant’s consent, to the other plan if the Participant does not consent to
an immediate distribution.

 

A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant before the Participant attains the older of
Normal Retirement Age or age 62.

 

Spousal consent is needed to name a Beneficiary other than the Participant’s
spouse. If the Participant names a Beneficiary other than his spouse, the spouse
has the right to limit consent only to a specific Beneficiary. The spouse can
relinquish such right.  Such consent shall be in writing. The spouse’s consent
shall be witnessed by a plan representative or notary public. The spouse’s
consent must acknowledge the effect of the election, including that the spouse
had the right to limit consent only to a specific Beneficiary and that the
relinquishment of such right was voluntary. Unless the consent of the spouse
expressly permits designations by the Participant without a requirement of
further consent by the spouse, the spouse’s consent must be limited to the
Beneficiary, class of Beneficiaries, or contingent Beneficiary named in the
election.

 

Spousal consent is not required, however, if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse’s
consent under this paragraph shall not be valid with respect to any other
spouse. A Participant may revoke a prior election without the consent of the
spouse. Any new election will require a new spousal consent, unless the consent
of the spouse expressly permits such election by the Participant without further
consent by the spouse. A spouse’s consent may be revoked at any time within the
Participant’s election period.

 

SECTION 6.04—NOTICE REQUIREMENTS.

 

Optional Forms of Retirement Benefit and Right to Defer. The Plan Administrator
shall furnish to the Participant a written explanation of the right of the
Participant to defer distribution until such time it is no longer immediately
distributable. Such notice shall include a written explanation of the optional
forms of retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION SECTION of
this article, including a general description of the material features of these
options.

 

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 180 days, before the Annuity Starting Date.

 

However, distribution may begin less than 30 days after the notice described in
this subparagraph is given, provided the Plan Administrator clearly informs the
Participant that he has a right to a period of at least 30 days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and if applicable, a particular distribution option), and the Participant,
after receiving the notice, affirmatively elects a distribution.

 

50

--------------------------------------------------------------------------------


 

ARTICLE VII

 

REQUIRED MINIMUM DISTRIBUTIONS

 

SECTION 7.01—APPLICATION.

 

The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article.

 

SECTION 7.02—DEFINITIONS.

 

For purposes of this article, the following terms are defined:

 

Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distribut io ns are
required to begin under (b)(2) of the REQUIRED MINIMUM DISTRIBUTIONS SECTION of
this article. The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year inwhich the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

 

5-percent Owner means a Participant who is treated as a 5-percent Owner for
purposes of this article. A Participant is treated as a 5-percent Owner for
purposes of this article if such Participant is a 5- percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.

 

Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.

 

Life Expectancy means life expectancy as computed by use of the Single Life
Table in Q&A-1 in section 1.401(a)(9)-9 of the regulations.

 

Participant’s Account Balance means the Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the valuation
calendar year after the Valuation Date and decreased by distributions made in
the valuation calendar year after the Valuation Date. The Account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the Distribution Calendar
Year if distributed or transferred in the valuation calendar year.

 

Required Beginning Date means, for a Participant who is a 5-percent Owner,
April 1 of the calendar year following the calendar year in which he attains age
70 1/2.

 

Required Beginning Date means, for any Participant who is not a 5-percent Owner,
April 1 of the calendar year following the later of the calendar year in which
he attains age 70 1/2 or the calendar year in which he retires.

 

51

--------------------------------------------------------------------------------


 

The preretirement age 70 1/2 distribution option is only eliminated with respect
to Participants who reach age 70 1/2 in or after a calendar year that begins
after the later of December 31, 1998, or the adoption date of the amendment
which eliminated such option. The preretirement age 70 1/2 distribution option
is an optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after
benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.

 

The options available for Participants who are not 5-percent Owners and attained
age 70 1/2 in calendar years before the calendar year that begins after the
later of December 31, 1998, or the adoption date of the amendment which
eliminated the preretirement age 70 1/2 distribution option shall be the
following. Any such Participant attaining age 70 1/2 in years after 1995 may
elect by April 1 of the calendar year following the calendar year in which he
attained age 70 1/2 (or by December 31, 1997 in the case of a Participant
attaining age 70 1/2 in 1996) to defer distributions until April 1 of the
calendar year following the calendar year in which he retires. If no such
election is made, the Participant shall begin receiving distributions by April 1
of the calendar year following the year in which he attained age 70 1/2 (or by
December 31, 1997 in the case of a Participant attaining age 70 1/2 in 1996).
Any such Participant attaining age 70 1/2 in years prior to 1997 may elect to
stop distributions that are not purchased annuities and recommence by April 1 of
the calendar year following the calendar year in which he retires. There shall
be a new Annuity Starting Date upon recommencement.

 

SECTION 7.03—REQUIRED MINIMUM DISTRIBUTIONS.

 

(a)                      General Rules.

 

(1)                       The requirements of this article shall apply to any
distribution of a Participant’s interest and will take precedence over any
inconsistent provisions of this Plan. Unless otherwise specified, the provisions
of this article apply to calendar years beginning after December 31, 2002.

 

(2)                       All distributions required under this article shall be
determined and made in accordance with the regulations under Code
Section 401(a)(9), including the incidental death benefit requirement in Code
Section 401(a)(9)(G), and the regulations thereunder.

 

(b)                     Time and Manner of Distribution.

 

(1)                       Required Beginning Date.  The Participant’s entire
interest will be distributed, or begin to be distributed, to the Participant no
later than the Participant’s Required Beginning Date.

 

(2)                      Death of Participant Before Distributions Begin. If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

 

(i)                         If the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary, distributions to the surviving spouse
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70 1/2, if later, except
to the extent that an election is made to receive distributions in accordance
with the 5-year rule under (e) below. Under the 5-year rule, the Participant’s
entire interest will be distributed to the Designated Beneficiary by

 

52

--------------------------------------------------------------------------------


 

December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(ii)                      If the Participant’s surviving spouse is not the
Participant’s sole Designated Beneficiary, distributions to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died, except to the extent that an
election is made to receive distributions in accordance with the 5-year
rule under (e)  below. Under the 5-year rule, the Participant’s entire interest
will be distributed to the Designated Beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(iii)                   If there is no Designated Beneficiary as of September 30
of the year following the year of the Participant’s death, the Participant’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

 

(iv)                  If the Participant’s surviving spouse is the Participant’s
sole Designated Beneficiary and the surviving spouse dies after the Participant
but before distributions to the surviving spouse are required to begin, this
(b)(2), other than (b)(2)(i), will apply as if the surviving spouse were the
Participant.

 

For purposes of this (b)(2) and (d) below, unless (b)(2)(iv) above applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If (b)(2)(iv) above applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under
(b)(2)(i) above. If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s surviving spouse before the
date distributions are required to begin to the surviving spouse under
(b)(2)(i) above), the date distributions are considered to begin is the date
distributions actually commence.

 

(3)                      Forms of Distribution. Unless the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year distributions will be made in accordance with
(c) and (d) below. If the Participant’s interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and the
regulations thereunder.

 

(c)                       Required Minimum Distributions During Participant’s
Lifetime.

 

(1)                      Amount of Required Minimum Distribution For Each
Distribution Calendar Year. During the Participant’s lifetime, the minimum
amount that will be distributed for each Distribution Calendar Year is the
lesser of:

 

(i)                         the quotient obtained by dividing the Participant’s
Account Balance by the distribution period in the Uniform Lifetime Table set
forth in Q&A-2 in section 1.401(a)(9)-9 of the regulations, using the
Participant’s age as of the Participant’s birthday in the Distribution Calendar
Year; or

 

53

--------------------------------------------------------------------------------


 

(ii)                      if the Participant’s sole Designated Beneficiary for
the Distribution Calendar Year is the Participant’s spouse, the quotient
obtained by dividing the Participant’s Account Balance by the number in the
Joint and Last Survivor Table set forth in Q&A-3 in section 1.401(a)(9)-9 of the
regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the Distribution Calendar Year.

 

(2)                      Lifetime Required Minimum Distributions Continue
Through Year of Participant’s Death. Required minimum distributions will be
determined under this (c)  beginning with the first Distribution Calendar Year
and continuing up to, and including, the Distribution Calendar Year that
includes the Participant’s date of death.

 

(d)                      Required Minimum Distributions After Participant’s
Death.

 

(1)                        Death On or After Date Distributions Begin.

 

(i)                         Participant Survived by Designated Beneficiarv. If
the Participant dies on or after the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the longer of
the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant’s Designated Beneficiary, determined as follows:

 

A.         The Participant’s remaining Life Expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

 

B.                        If the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary, the remaining Life Expectancy of the
surviving spouse is calculated for each Distribution Calendar Year after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year. For Distribution Calendar Years after the year
of the surviving spouse’s death, the remaining Life Expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse ‘s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

C.                         If the Participant’s surviving spouse is not the
Participant’s sole Designated Beneficiary, the Designated Beneficiary’s
remaining Life Expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(ii)                      No Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is no Designated Beneficiary as
of September 30 of the year after the year of the Participant’s death, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the Participant’s remaining Life Expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(2)                        Death Before Date Distributions Begin.

 

54

--------------------------------------------------------------------------------


 

(i)                        Participant Survived by Designated Beneficiary. If
the Participant dies before the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the remaining
Life Expectancy of the Participant’s Designated Beneficiary, determined as
provided in (d)( 1) above, except to the extent that an election is made to
receive distributions in accordance with the 5-year rule under (e) below. Under
the 5-year rule, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(ii)                      No Designated Beneficiary. If the Participant dies
before the date distributions begin and there is no Designated Beneficiary as of
September 30 of the year following the year of the Participant’s death.
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(iii)                   Death of Surviving Spouse Before Distributions to
Surviving Spouse Are Required to Begin. If the Participant dies before the date
distributions begin, the Participant’s surviving spouse is the Participant’s
sole Designated Beneficiary, and the surviving spouse dies before distributions
are required to begin to the surviving spouse under (b)(2)(i) above, this
(d)(2) will apply as if the surviving spouse were the Participant.

 

(e)                     Election of 5-year Rule. Participants or Beneficiaries
may elect on an individual basis whether the 5-year rule in (b)(2) and
(d)(2) above applies to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which the distribution would be required to
begin under (b)(2) above if no such election is made, or by September 30 of the
calendar year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death.

 

55

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION OF THE PLAN

 

The Employer expects to continue the Plan indefinitely but reserves the right to
terminate the Plan in whole or in part at any time upon giving written notice to
all parties concerned.

 

The Account of each Participant shall be 100% vested and nonforfeitable as of
the effective date of the complete termination of the Plan. The Account of each
Participant shall also be 100% vested and nonforfeitable upon complete
discontinuance of Contributions as of the effective date of the amendment to
cease Contributions or the date determined by the Internal Revenue Service.
Further, the Account of each Participant who is included in the group of
Participants deemed to be affected by a partial termination of the Plan (as
determined by the Plan Administrator or a governmental entity authorized to make
such determination) shall be 100% vested and nonforfeitable as of the effective
date of such event. The Participant’s Vested Account shall continue to
participate in the earnings credited, expenses charged, and any appreciation or
depreciation of the Investment Fund until his Vested Account is distributed.

 

A Participant’s Vested Account that does not result from the Contributions
listed below may be distributed to the Participant after the effective date of
the complete termination of the Plan:

 

Elective Deferral Contributions

Qualified Nonelective Contributions

 

A Participant’s Vested Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither the
Employer nor any Controlled Group member maintain another defined contribution
plan (other than an employee stock ownership plan as defined in Code
Section 4975(e)(7) or 409(a), a simplified employee pension plan as defined in
Code Section 408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan
or contract that satisfies the requirements of Code Section 403(b), or a plan
described in Code Section 457(b) or (f)) at any time during the period beginning
on the date of complete termination of the Plan and ending 12 months after all
assets have been distributed from the Plan. Such distribution is made in a lump
sum. A distribution under this article shall be a retirement benefit and shall
be distributed to the Participant according to the provisions of Article VI.

 

However, the fixed period and fixed payment installment options shall not be
available. If a Participant or Beneficiary is receiving payments under the fixed
period or fixed payment installment option, the Vested Account shall be paid to
such person in a single sum.

 

The Participant’s entire Vested Account shall be paid in a single sum to the
Participant as of the effective date of complete termination of the Plan if
(i) the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit that is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.

 

Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.

 

The assets of this Plan shall not be paid to the Employer at any time, except
that, after the satisfaction of all liabilities under the Plan, any assets
remaining may be paid to the Employer. The payment may not be made if it would
contravene any provision of law.

 

56

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATION OF THE PLAN

 

SECTION 9.01—ADMINISTRATION.

 

Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant or Beneficiary may become entitled. The Plan Administrator’s
decisions upon all matters within the scope of its authority shall be final.

 

Unless otherwise set out in the Plan or Annuity Contract, the Plan Administrator
may delegate recordkeeping and other duties which are necessary to assist it
with the administration of the Plan to any person or firm which agrees to accept
such duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.

 

The Plan Administrator shall receive all claims for benefits by Participants,
former Participants and Beneficiaries. The Plan Administrator shall determine
all facts necessary to establish the right of any Claimant to benefits and the
amount of those benefits under the provisions of the Plan. The Plan
Administrator may establish rules and procedures to be followed by Claimants in
filing claims for benefits, in furnishing and verifying proofs necessary to
determine age, and in any other matters required to administer the Plan.

 

SECTION 9.02—EXPENSES.

 

Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Expenses of the Plan will be paid in accordance with
the most recent service and expense agreement or such other documents duly
entered into by or with regard to the Plan that govern such matters. Such
expenses include, but are not limited to, expenses for bonding required by
ERISA; expenses for recordkeeping and other administrative services; fees and
expenses of the Trustee or Annuity Contract; expenses for investment education
service; and direct costs that the Employer incurs with respect to the Plan.
Expenses that relate solely to a specific Participant or Alternate Payee may be
assessed against such Participant or Alternate Payee as provided in the service
and expense agreement or such other documents duly entered into by or with
regard to the Plan that govern such matters.

 

SECTION 9.03—RECORDS.

 

All acts and determinations of the Plan Administrator shall be duly recorded.
All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator’s
custody.

 

Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.

 

57

--------------------------------------------------------------------------------


 

SECTION 9.04—INFORMATION AVAILABLE.

 

Any Participant in the Plan or any Beneficiary may examine copies of the Plan
description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract, or any other instrument under which the Plan was established
or is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.

 

SECTION 9.05—CLAIM PROCEDURES.

 

A Claimant must submit any necessary forms and needed information when making a
claim for benefits under the Plan.

 

If a claim for benefits under the Plan is wholly or partially denied, the Plan
Administrator shall provide adequate written notice to the Claimant whose claim
for benefits under the Plan has been denied. The notice must be furnished within
90 days of the date that the claim is received by the Plan without regard to
whether all of the information necessary to make a benefit determination is
received. The Claimant shall be notified in writing within this initial 90-day
period if special circumstances require an extension of the time needed to
process the claim. The notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator’s decision is
expected to be rendered. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period.

 

The Plan Administrator’s notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; and (v) inform the Claimant of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERlSA section
502(a) following an adverse benefit determination on appeal.

 

Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 60 days after receipt of the Plan Administrator’s notice of denial of
benefits. If the Claimant appeals to the Plan Administrator, the Claimant may
submit written comments, documents, records, and other information relating to
the claim for benefits. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents,  records, and other
information relevant to the Claimant’s claim for benefits. The Plan
Administrator shall review the claim taking into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan’s benefit determination on review. The notice must be furnished within
60 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 60-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 60 days from the end of the initial 60-day
period.

 

58

--------------------------------------------------------------------------------


 

In the event the benefit determination is being made by a committee or board of
trustees that hold regularly scheduled meetings at least quarterly, the above
paragraph shall not apply. The benefit determination must be made by the date of
the meeting of the committee or board that immediately follows the Plan’s
receipt of a request for review, unless the request for review is filed within
30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on review.
In no event shall such benefit determination be made later than the third
meeting of the committee or board following the Plan’s receipt of the request
for review. The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review as soon as possible, but
not later than five days after the benefit determination is made.

 

If the claim for benefits is wholly or partially denied on review, the Plan
Administrator’s notice to the Claimant shall: (i) specify the reason or reasons
for the denial; (ii) reference the specific Plan provisions on which the denial
is based; (iii) include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits; and (iv) include a statement of the Claimant’s right to bring a civil
action under ERISA section 502(a).

 

A Claimant may authorize a representative to act on the Claimant’s behalf with
respect to a benefit claim or appeal of an adverse benefit determination. Such
authorization shall be made by completion of a form furnished for that purpose.
In the absence of any contrary direction from the Claimant, all information and
notifications to which the Claimant is entitled shall be directed to the
authorized representative.

 

The Plan Administrator shall perform periodic examinations, reviews, or audits
of benefit claims to determine whether claims determinations are made in
accordance with the governing Plan documents and, where appropriate,  Plan
provisions have been consistently applied with respect to similarly situated
Claimants.

 

SECTION 9.06—DELEGAT ION OF AUTHORITY.

 

All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to a retirement committee.
The duties and responsibilities of the retirement committee shall be set out in
a separate written agreement.

 

SECTION 9.07—EXERCISE OF DISCRETIONARY AUTHORITY.

 

The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons.

 

SECTION 9.08—TRANSACTION PROCESSING.

 

Transactions (including, but not limited to, investment directions, trades,
loans, and distributions) shall be processed as soon as administratively
practicable after proper directions are received from the Participant or other
parties.  No guarantee is made by the Plan, Plan Administrator,
Trustee, Insurer, or Employer that

 

59

--------------------------------------------------------------------------------


 

such transactions will be processed on a daily or other basis, and no guarantee
is made in any respect regarding the processing time of such transactions.

 

Notwithstanding any other provision of the Plan, the Employer, the Plan
Administrator, or the Trustee reserves the right to not value an investment
option on any given Valuation Date for any reason deemed appropriate by the
Employer, the Plan Administrator, or the Trustee.

 

Administrative practicality will be determined by legitimate business factors
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, force majeure, the failure of a
service provider to timely receive values or prices, and correction for errors
or omissions or the errors or omissions of any service provider) and in no event
will be deemed to be less than 14 days. The processing date of a transaction
shall be binding for all purposes of the Plan and considered the applicable
Valuation Date for any transaction.

 

60

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 

SECTION 10.01—AMENDMENTS.

 

The Employer may amend this Plan at any time, including any remedial retroactive
changes (within the time specified by Internal Revenue Service regulations), to
comply with any law or regulation issued by any governmental agency to which the
Plan is subject. The Governing Board shall also have the authority to amend this
Plan at any time as long as such amendment does not materially increase the cost
of the Plan to the Employer.

 

An amendment may not allow reversion or diversion of Plan assets to the Employer
at any time, except as may be required to comply with any law or regulation
issued by any governmental agency to which the Plan is subject.

 

An amendment may not eliminate or reduce a section 411(d)(6) protected benefit,
as defined in Q&A-1 in section 1.411(d)-4 of the regulations, that has already
accrued, except as provided in section 1.411(d)-3 or 1.411(d)-4 of the
regulations. This is generally the case even if such elimination or reduction is
contingent upon the Employee’s consent. However, the Plan may be amended to
eliminate or reduce section 411(d)(6) protected benefits with respect to
benefits not yet accrued as of the later of the amendment’s adoption date or
effective date without violating Code Section 411 (d)(6).

 

No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
Account balance under a particular optional form of benefit if the amendment
provides a single sum distribution form that is otherwise identical to the
optional form of benefit being eliminated or restricted. For this purpose, a
single sum distribution form is otherwise identical only if the single sum
distribution form is identical in all respects to the eliminated or restricted
optional form of benefit (or would be identical except that it provides greater
rights to the Participant) except with respect to the timing of payments after
commencement.

 

If, as a result of an amendment, an Employer Contribution is removed that is not
100% immediately vested when made, the applicable vesting schedule in effect as
of the last day such Contributions were permitted shall remain in effect with
respect to that part of the Participant’s Account resulting from such
Contributions. The Participant shall not become immediately 100% vested in such
Contributions as a result of the elimination of such Contribution except as
otherwise specifically provided in the Plan.

 

An amendment shall not decrease a Participant’s vested interest in the Plan. If
an amendment to the Plan changes the computation of the percentage used to
determine that portion of a Participant’s Account attributable to Employer
Contributions which is nonforfeitable (whether directly or indirectly), in the
case of an Employee who is a Participant as of the later of the date such
amendment or change is adopted or the date it becomes effective, the
nonforfeitable percentage (determined as of such date) of such Employee’s right
to his Account attributable to Employer Contributions shall not be less than the
percentage computed under the Plan without regard to such amendm ent or change. 
Furthermore, each Participant or former Participant

 

(a)                     who has completed at least three Years of Service on the
date the election period described below ends (five Yea rs of Service if the
Participant does not have at least one Hour of Service in a Plan Year beginning
after December 31, 1988) and

 

61

--------------------------------------------------------------------------------


 

(b)                     whose nonforfeitable percentage will be determined on
any date after the date of the change

 

may elect, during the election period, to have the nonforfeitable percentage of
his Account resulting from Employer Contributions determined without regard to
the amendment. This election may not be revoked. If after the Plan is changed,
the Participant’s nonforfeitable percentage will at all times be as great as it
would have been if the change had not been made, no election needs to be
provided. The election period shall begin no later than the date the Plan
amendment is adopted and end no earlier than the 60th day after the latest of
the date the amendment is adopted or becomes effective, or the date the
Participant is issued written notice of the amendment by the Employer or the
Plan Administrator.

 

With respect to a Participant’s Account attributable to Employer Contributions
accrued as of the later of the adoption or effective date of the amendment and
earnings, the vested percentage of each Participant will be the greater of the
vested percentage under the old vesting schedule or the vested percentage under
the new vesting schedule.

 

SECTION 10.02—DIRECT ROLLOVERS.

 

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

 

In the event of a Mandatory Distribution of an Eligible Rollover Distribution
greater than $1,000 in accordance with the SMA LL AMOUNTS SECTION of this
article (or which is a small amounts payment under Article VIII at complete
termination of the Plan), if the Participant does not elect to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a Direct Rollover or to receive the distribution directly, the
Plan Administrator will pay the distribution in a Direct Rollover to an
individual retirement plan designated by the Plan Administrator.

 

For purposes of determining whether a Mandatory Distribution is greater than
$1,000, a designated Roth account and all other accounts under the Plan shall be
treated as accounts held under two separate plans and shall not be combined, and
Rollover Contributions shall be disregarded.

 

In the event of any other Eligible Rollover Distribut ion to a Distributee in
accordance with the SMALL AMOUNTS SECTION of this article (or which is a small
amounts payment under Article VIII at complete terminat ion of the Plan), if the
Distributee does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover or to
receive the distribution directly, the Plan Administrator will pay the
distribution to the Distributee.

 

SECTION 10.03—MERGERS AND DIRECT TRANSFERS.

 

The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in this Plan would (if that plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer that is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans which are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement. The Employer shall not consent to, or be a party to
a merger, consolidation, or transfer of assets with a defined benefit plan if
such action would result in a defined benefit feature being maintained under
this Plan. The Employer will not transfer any amounts attributable to elective

 

62

--------------------------------------------------------------------------------


 

deferral contributions, qualified matching contributions, qualified nonelective
contributions, and contributions used to satisfy Code Section 401(k)(13) safe
harbors unless the transferee plan provides that the limitations of section
1.401(k)-1(d) of the regulations shall apply to such amounts (including
post-transfer earnings thereon), unless the amounts could have been distributed
at the time of the transfer (other than for hardships as described in the
WITHDRAWAL BENEFITS SECTION of Article V or deemed severance from employment, as
described in the VESTED BENEFITS SECTION of Article V), and the transfer is an
elective transfer described in Q&A-3(b)(1) in section 1.411(d)-4 of the
regulations.

 

Notwithstanding any provision of the Plan to the contrary, to the extent any
optional form of benefit under the Plan permits a distribution prior to the
Employee’s retirement, death, disability, or Severance from Employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon)  and liabilities that are transferred, within the meaning of Code
Section 414(1), to this Plan from a money purchase pension plan qualified under
Code Section 401 (a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions). The limitations of section
1.401(k)-1(d) of the regulations applicable to elective deferral contributions,
qualified matching contributions, qualified nonelective contributions, and
contributions used to satisfy Code Section 401 (k)(13) safe harbors shall
continue to apply to any amounts attributable to such contributions (including
post-transfer earnings thereon) transferred to this Plan, unless the amounts
could have been distributed at the time of the transfer (other than for
hardships as described in the WITHDRAWAL BENEFITS SECTION of Article V or deemed
severance from employment, as described in the VESTED BENEFITS SECTION of
Article V), and the transfer is an elective transfer described in Q&A-3(b)(1) in
section 1.411{d)-4 of the regulations.

 

The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Participant when the
transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.

 

The Plan shall hold, administer, and distribute the transferred assets as a part
of the Plan. The Plan shall maintain a separate account for the benefit of the
Employee on whose behalf the Plan accepted the transfer in order to reflect the
value of the transferred assets.

 

A Participant’s section 411(d)(6) protected benefits, as defined in Q&A-1 in
section 1.411{d)-4 of the regulations, may not be eliminated by reason of
transfer or any transaction amending or having the effect of amending a plan or
plans to transfer benefits except as provided below.

 

A Participant’s section 411 (d)(6) protected benefits may be eliminated or
reduced upon transfer between qualified defined contribution plans if the
conditions in Q&A-3{b)(1) in section 1.411(d)-4 of the regulations are met. The
transfer must meet all of the other applicable qualification requirements.

 

A Participant’s section 411(d)(6) protected benefits may be eliminated or
reduced if a transfer is an elective transfer of certain distributable benefits
between qualified plans (both defined benefit and defined contribution) and the
conditions in Q&A-3(c)(1) in section 1.411(d)-4 of the regulations are met. The
rules applicable to distributions under the plan would apply to the transfer,
but the transfer would not be treated as a distribution for purposes of the
minimum distribution requirements of Code Section 401(a)(9). If the Participant
is eligible to receive an immediate distribution of his entire Vested Account in
a single sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401 (a)(31).

 

63

--------------------------------------------------------------------------------


 

SECTION 10.04—PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.

 

The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity Contract. Each Annuity
Contract when purchased shall comply with the Plan. See the CONSTRUCTION
SECTION of this article.

 

Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.

 

Such Insurer, issuer or distributor is not a party to the Plan, nor bound in any
way by the Plan provisions. Such parties shall not be required to look to the
terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.

 

Until notice of any amendment or termination of this Plan or a change in Trustee
has been received by the Insurer at its home office or an issuer or distributor
at their principal address, they are and shall be fully protected in assuming
that the Plan has not been amended or terminated and in dealing with any party
acting as Trustee according to the latest information which they have received
at their home office or principal address.

 

SECTION 10.05—EMPLOYMENT STATUS.

 

Nothing contained in this Plan gives an Employee the right to be retained in the
Employer’s employ or to interfere with the Employer’s right to discharge any
Employee.

 

SECTION 10.06—RIGHTS TO PLAN ASSETS.

 

An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.

 

Any final payment or distribution to a Participant or his legal representative
or to any Beneficiaries of such Participant under the Plan provisions shall be
in full satisfaction of all claims against the Plan, the Named Fiduciary, the
Plan Adm inistrator, the Insurer, the Trustee, and the Employer arising under or
by virtue of the Plan.

 

SECTION  10.07—BENEFICIARY .

 

Each Participant may name a Beneficiary to receive any death benefit that may
arise out of his participation in the Plan. The Participant may change his
Beneficiary from time to time. Unless a qualified election has been made, for
purposes of distributing any death benefits before the Participant’s Retirement
Date, the Beneficiary of a Participant who has a spouse shall be the
Participant’s spouse. The Participant’s Beneficiary designation and any change
of Beneficiary shall be subject to the provisions of the ELECTION PROCEDURES
SECTION of Article VI.

 

It is the responsibility of the Participant to give written notice to the Plan
Administrator of the name of the Beneficiary on a form furnished for that
purpose. The Plan Administrator shall maintain records of Beneficiary
designations for Participants before their Retirement Dates. However, the Plan
Administrator may delegate to another party the responsibility of maintaining
records of Beneficiary designations.  In that event,

 

64

--------------------------------------------------------------------------------


 

the written designations made by Participants shall be filed with such other
party. If a party other than the Insurer maintains the records of Beneficiary
designations and a Participant dies before his Retirement Date, such other party
shall certify to the Insurer the Beneficiary designation on its records for the
Participant.

 

If there is no Beneficiary named or surviving when a Participant dies, the
Participant’s Beneficiary shall be the Participant’s surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant’s
estate.

 

Except to the extent otherwise provided in a qualified domestic relations order
(as defined in Code Section 414(p)):

 

(i)                           Any actual designation of a spouse as a
Participant’s Beneficiary on a form by the Plan Administrator hereunder shall
continue to be valid and will not be revoked notwithstanding a later divorce of
the spouse from the Participant, until and unless the Participant changes his
designated Beneficiary in accordance with the procedures established by the Plan
Administrator.

 

(ii)                         If the Participant’s spouse is deemed to be the
Participant’s Beneficiary at any time on account of any other valid Beneficiary
designation and the Participant and spouse divorce, the Participant’s former
spouse shall not be treated as a Beneficiary hereunder until and unless the
Participant specifically designates such person as his Beneficiary in accordance
with the procedures established by the Plan Administrator.

 

(iii)                     If a Participant remarries after a divorce, the new
spouse will automatically be treated as the sole designated Beneficiary
hereunder until and unless a waiver and designation of an alternate Beneficiary
are thereafter delivered in accordance with the procedures established by the
Plan Administrator.

 

SECTION 10.08—NONALIENATION OF BENEFITS.

 

Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant or Beneficiary. A Participant or Beneficiary does not have any
rights to alienate, anticipate, commute, pledge, encumber, or assign such
benefits. The preceding sentences shall also apply to the creation, assignment,
or recognition of a right to any benefit payable with respect to a Participant
according to a domestic relations order, unless such order is determined by the
Plan Administrator to be a qualified domestic relations order, as defined in
Code Section 414(p), or any domestic relations order entered before January 1,
1985. The preceding sentences shall not apply to any offset of a Participant’s
benefits provided under the Plan against an amount the Participant is required
to pay the Plan with respect to a judgment, order, or decree issued, or a
settlement entered into, on or after August 5, 1997, which meets the
requirements of Code Sections 401 (a)(13)(C) or (D).

 

SECTION   10.09—CONSTRUCTION.

 

The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.

 

In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract issued hereunder, the provisions of the Plan control.

 

65

--------------------------------------------------------------------------------


 

SECTION 10.10—LEGAL ACTIONS.

 

No person employed by the Employer; no Participant, former Participant, or their
Beneficiaries; nor any other person having or claiming to have an interest in
the Plan is entitled to any notice of process. A final judgment entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have an interest in the Plan.

 

SECTION  10.11—SMALL AMOUNTS.

 

If the value of the Participant’s Vested Account (disregarding the portion, if
any, of his Account resulting from Rollover Contributions) does not exceed
$5,,,,000, the Participant’s entire Vested Account shall be distributed as of
the earliest of his Retirement Date, the date he dies, or the date he has a
Severance from Employment for any other reason (the date the Employer provides
notice to the record keeper of the Plan of such event, if later). For purposes
of this section, if the Participant’s Vested Account is zero, the Participant
shall be deemed to have received a distribution of such Vested Account. This is
a small amounts payment.

 

In the event a Participant does not elect to have a small amounts payment paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly and his Vested Account is
greater than $1,000, a Mandatory Distribution will be made in accordance with
the DIRECT ROLLOVERS SECTION of this article. If his Vested Account is $1,000 or
less, the Participant’s entire Vested Account shall be paid directly to him.

 

If a small amounts payment is made on or after the date the Participant dies,
the small amounts payment shall be made to the Participant’s Beneficiary. If a
small amounts payment is made while the Participant is living, the small amounts
payment shall be made to the Participant.

 

The small amounts payment is in full settlement of all benefits otherwise
payable.  No other small amounts payment shall be made.

 

SECTION 10.12—WORD USAGE.

 

The masculine gender, where used in this Plan, shall include the feminine gender
and the singular words, where used in this Plan, shall include the plural,
unless the context indicates otherwise.

 

The words “in writing” and “written,” where used in this Plan, shall include any
other forms, such as voice response or other electronic system, as permitted by
any governmental agency to which the Plan is subject.

 

SECTION  10.13—CHANGE IN SERVICE METHOD.

 

(a)                     Change of Service Method Under This Plan.  If this Plan
is amended to change the method of crediting service from the elapsed time
method to the hours method for any purpose under this Plan, the Employee’s
service shall be equal to the sum of (1), (2), and (3) below:

 

(1)                    The number of whole years of service credited to the
Employee under the Plan as of the date the change is effective.

 

(2)                    One year of service for the computation period in which
the change is effective if he is credited with the required number of Hours of
Service. For that portion of the computation period ending on the date of the
change (for the first day of the computation period if the change is made on the
first day of the computation period), the Employee will be credited

 

66

--------------------------------------------------------------------------------


 

with the greater of (i) his actual Hours of Service or (ii) the number of Hours
of Service that is equivalent to the fractional part of a year of elapsed time
service credited as of the date of the change, if any. In determining the
equivalent Hours of Service, the Employee shall be credited with 190 Hours of
Service for each month and any fractional part of a month in such fractional
part of a year. The number of months and any fractional part of a month shall be
determined by multiplying the fractional part of a year, expressed as a decimal,
by 12. For the remaining portion of the computation period (the period beginning
on the second day of the computation period and ending on the last day of the
computation period if the change is made on the first day of the computation
period), the Employee will be credited with his actual Hours of Service.

 

(3)                      The Employee’s service determined under this Plan using
the hours method after the end of the computation period in which the change in
service method was effective.

 

If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:

 

(4)                      The number of whole years of service credited to the
Employee under the Plan as of the beginning of the computation period in which
the change in service method is effective.

 

(5)                      The greater of (i) the service that would be credited
to the Employee for that entire computation period using the elapsed time method
or (ii) the service credited to him under the Plan as of the date the change is
effective.

 

(6)                      The Employee’s service determined under this Plan using
the elapsed time method after the end of the applicable computation period in
which the change in service method was effective.

 

(b)                       Transfers Between Plans with Different Service
Methods. If an Employee has been a participant in another plan of the Employer
that credited service under the elapsed time method for any purpose that under
this Plan is determined using the hours method, then the Employee’s service
shall be equal to the sum of (1), (2), and (3) below:

 

(1)                      The number of whole years of service credited to the
Employee under the other plan as of the date he became an Eligible Employee
under this Plan.

 

(2)                      One year of service for the applicable computation
period in which he became an Eligible Employee if he is credited with the
required number of Hours of Service.  For that portion of such computation
period ending on the date he became an Eligible Employee (for the first day of
such computation period if he became an Eligible Employee on the first day of
such computation period), the Employee will be credited with the greater of
(i) his actual Hours of Service or (ii) the number of Hours of Service that is
equivalent to the fractional part of a year of elapsed time service credited as
of the date he became an Eligible Employee, if any. In determining the
equivalent Hours of Service, the Employee shall be credited with 190 Hours of
Service for each month and any fractional part of a month in such fractional
part of a year. The number of months and any fractional part of a month shall be
determined by multiplying the fractional part of a year, expressed as a decimal,
by 12. For the remaining portion of such computation period (the period
beginning on the second day of such computation period and ending on the last
day of such computation

 

67

--------------------------------------------------------------------------------


 

period if he became an Eligible Employee on the first day of such computation
period), the Employee will be credited with his actual Hours of Service.

 

(3)       The Employee’s service determined under this Plan using the hours
method after the end of the computation period in which he became an Eligible
Employee.

 

If an Employee has been a participant in another plan of the Employer that
credited service under the hours method for any purpose that under this Plan is
determined using the elapsed time method, then the Employee’s service shall be
equal to the sum of (4), (5), and (6) below:

 

(4)       The number of whole years of service credited to the Employee under
the other plan as of the beginning of the computation period under that plan in
which he became an Eligible Employee under this Plan.

 

(5)       The greater of (i) the service that would be credited to the Employee
for that entire computation period using the elapsed time method or (ii) the
service credited to him under the other plan as of the date he became an
Eligible Employee under this Plan.

 

(6)       The Employee’s service determined under this Plan using the elapsed
time method after the end of the applicable computation period under the other
plan in which he became an Eligible Employee.

 

If an Employee has been a participant in a Controlled Group member’s plan that
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member’s plan was a plan of the Employer.

 

Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.

 

SECTION 10.14—MILITARY SERVICE.

 

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to Qualified
Military Service in accordance with Code Section 414(u).

 

A Participant who dies on or after January 1, 2007 while performing Qualified
Military Service is treated as having resumed and then terminated employment on
account of death, in accordance with Code Section 401 (a)(37) and any subsequent
guidance. The survivors of such Participant are entitled to any additional
benefits provided under the Plan on account of death of the Participant.

 

SECTION 10.15—INDEMNIFICATION.

 

To the extent not prohibited by state or federal law, the Employer agrees to,
and shall indemnify and hold harmless, as the case may be, each Employee,
officer or director of the Employer, or of any affiliate, who has
responsibilities with respect to the operation or administration of the Plan, or
the management of investment of any of the assets of the Plan, from all claims
from liability, loss, damage or expense (including payment of reasonable
expenses in connection with the defense against such claim) which result from
any exercise or failure to exercise any of the indemnified person’s
responsibilities with respect to the Plan, other than by reason of gross
negligence.

 

68

--------------------------------------------------------------------------------


 

ARTICLE XI

 

TOP-HEAVY PLAN REQUIREMENTS

 

SECTION 11.01—APPLICATION.

 

The provisions of this article shall supersede all other provisions in the Plan
to the contrary.

 

For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The term
Employer, as used in this article, shall be deemed to include all members of the
Controlled Group, unless the term as used clearly indicates only the Employer is
meant.

 

The accrued benefit or account of a participant resulting from deductible
employee contributions shall not be included for any purpose under this article.

 

The minimum contribution provisions of the MODIFICATION OF CONTRIBUTIONS
SECTION of this article shall not apply to any Employee who is included in a
group of Employees covered by a collective bargaining agreement that the
Secretary of Labor finds to be a collective bargaining agreement between
employee representatives and one or more employers, including the Employer, if
there is evidence that retirement benefits were the subject of good faith
bargaining between such representatives. For this purpose, the term “employee
representatives” does not include any organization more than half of whose
members are employees who are owners, officers, or executives.

 

SECTION  11.02—DEFINITIONS.

 

For purposes of this article the following terms are defined:

 

Aggregation Group means:

 

(a)        each of the Employer’s qualified plans in which a Key Employee is a
participant during the Plan Year containing the Determination Date or any of the
four preceding Plan Years (regardless of whether the plans have terminated),

 

(b)        each of the Employer’s other qualified plans which allows the
plan(s) described in (a) above to meet the nondiscrimination requirement of Code
Section 401(a)(4) or the minimum coverage requirement of Code Section 410, and

 

(c)        any of the Employer’s other qualified plans not included in (a) or
(b) above which the Employer desires to include as part of the Aggregation
Group.  Such a qualified plan shall be included only if the Aggregation Group
would continue to satisfy the requirements of Code Sections 401(a)(4) and 410.

 

The plans in (a) and (b) above constitute the “required” Aggregation Group.  The
plans in (a), (b), and (c) above constitute the “permissive” Aggregation Group.

 

Compensation means compensation as defined in the CONTR IBUTION LIMITATION
SECTION of Article Ill.

 

69

--------------------------------------------------------------------------------


 

Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the Determination Date is the last day of that year.

 

Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date is:

 

(a)        an officer of the Employer having Compensation for the Plan Year
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002),

 

(b)        a 5-percent owner of the Employer, or

 

(c)        a 1-percent owner of the Employer having Compensation for the Plan
Year of more than $150,000.

 

The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

Nonkey Employee means any Employee who is not a Key Employee.

 

Top-heavy Plan means a plan that is top-heavy for any plan year. This Plan shall
be top-heavy if any of the following conditions exist:

 

(a)       The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is
not part of any required Aggregation Group or permissive Aggregation Group.

 

(b)       This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.

 

(c)       This Plan is a part of a required Aggregation Group and part of a
permissive Aggregation Group and the Top-heavy Ratio for the permissive
Aggregation Group exceeds 60 percent.

 

Top-heavy Ratio means:

 

(a)       If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan which during the five-year period ending on
the Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio
for this Plan alone or for the required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the one-year period ending on the
Determination Date(s) and distributions under a terminated plan which if it had
not been terminated would have been required to be included in the Aggregation
Group), and the denominator of which is the sum of all account balances
(including any part of any account balance distributed in the one-year period
ending on the Determination Date(s) and distributions under a terminated plan
which if it had not been terminated would have been required to be included in
the Aggregation Group), both computed in accordance with Code Section 416 and
the regulations thereunder. In the case of a distribution made for a reason
other than Severance from Employment, death, or disability, this provision shall
be applied by substituting “five-year period” for “one-year period.” Both the
numerator and denominator of the Top-heavy Ratio are increased to reflect any
contribution not actually made as of the

 

70

--------------------------------------------------------------------------------


 

Determination Date, but which is required to be taken into account on that date
under Code Section 416 and the regulations thereunder.

 

(b)        If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the five-year
period ending on the Determination Date(s) has or has had accrued benefits, the
Top-heavy Ratio for any required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances under the aggregated defined contribution plan or plans of all Key
Employees, determined in accordance with (a) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (a) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-heavy
Ratio are increased for any distribution of an accrued benefit made in the
one-year period ending on the Determination Date (and distributions under a
terminated plan which if it had not been terminated would have been required to
be included in the Aggregation Group). In the case of a distribution made for a
reason other than Severance from Employment. death, or disability, this
provision shall be applied by substituting “five-year period” for “one-year
period.”

 

(c)        For purposes of (a) and (b) above, the value of account balances and
the present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in a prior year or (ii) who has not been
credited with at least one hour of service with any employer maintaining the
plan at any time during the one-year period ending on the Determination Date
will be disregarded. The calculation of the Top-heavy Ratio and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code Section 416 and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-heavy Ratio. When aggregating plans, the value of account
balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

 

The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
Section 411(b)(1 )(C).

 

SECTION 11.03—MODIFICATION OF CONTRIBUTIONS.

 

During any Plan Year in which this Plan is a Top-heavy Plan, the Employer shall
make a minimum contribution as of the last day of the Plan Year for each Nonkey
Employee who is an Employee on the last day of the Plan Year and who was an
Active Participant at any time during the Plan Year. A Nonkey Employee is not
required to have a minimum number of Hours of Service or minimum amount of
Compensation in order to be entitled to this minimum. A Nonkey Employee who
fails to be an Active Participant merely because his Compensation is less than a
stated amount or merely because of a failure to make mandatory participant
contributions or, in the case of a cash or deferred arrangement, elective
contributions shall be treated as if he were an Active Participant.  The minimum
is the lesser of (a) or (b) below:

 

71

--------------------------------------------------------------------------------


 

(a)        3 percent of such person’s Compensation for such Plan Year.

 

(b)        The “highest percentage” of Compensation for such Plan Year at which
the Employer’s Contributions are made for or allocated to any Key Employee. The
highest percentage shall be determined by dividing the Employer Contributions
made for or allocated to each Key Employee during the Plan Year by the amount of
his Compensation for such Plan Year, and selecting the greatest quotient
(expressed as a percentage). To determine the highest percentage, all of the
Employer’s defined contribution plans within the Aggregation Group shall be
treated as one plan. The minimum shall be the amount in (a) above if this Plan
and a defined benefit plan of the Employer are required to be included in the
Aggregation Group and this Plan enables the defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410.

 

For purposes of (a) and (b) above, Compensation shall be limited by Code
Section 401(a)(17).

 

If the Employer’s contributions and allocations otherwise required under the
defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer’s total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.

 

The minimum contribution applies to all of the Employer’s defined contribution
plans in the aggregate which are Top-heavy Plans. A minimum contribution under a
profit sharing plan shall be made without regard to whether or not the Employer
has profits.

 

If a person who is otherwise entitled to a minimum contribution above is also
covered under another defined contribution plan of the Employer’s which is a
Top-heavy Plan during that same Plan Year, any additional contribution required
to meet the minimum above shall be provided in this Plan.

 

If a person who is otherwise entitled to a minimum contribution above is also
covered under a defined benefit plan of the Employer’s that is within the
Aggregation Group and this Plan is a Top-heavy Plan during that same Plan Year,
the minimum benefits for him shall not be duplicated. The defined benefit plan
shall provide an annual benefit for him on, or adjusted to, a straight life
basis equal to the lesser of:

 

(c)        2 percent of his average compensation multiplied by his years of
service, or

 

(d)        20 percent of his average compensation.

 

Average compensation and years of service shall have the meaning set forth in
such defined benefit plan for this purpose.

 

For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement shall not apply in determining if the
minimum contribution requirement has been met, but shall apply in determining
the minimum contribution required. Matching contributions, as defined in Code
Section 401(m), shall be taken into account for purposes of satisfying the
minimum contribution requirements of Code Section 416(c)(2) and the Plan.
Matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code
Section 401(m).

 

The requirements of this section shall be met without regard to any Social
Security contribution.

 

72

--------------------------------------------------------------------------------


 

By executing this Plan, the Primary Employer acknowledges having counseled to
the extent necessary with selected legal and tax advisors regarding the Plan’s
legal and tax implications.

 

Executed this 31 day of OCTOBER, 2012

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Stephen M. Bunker

 

 

Stephen M. Bunker, Executive Vice President, Chief Financial Officer and
Treasurer

 

 

 

 

 

ACKNOWLEDGED as NAMED FIDUCIARY this 31 day of OCTOBER, 2012.

 

 

 

 

By:

/s/ Stephen M. Bunker

 

 

Stephen M. Bunker, Executive Vice President, Chief Financial Officer and
Treasurer

 

 

 

 

 

ACKNOWLEDGED as NAMED FIDUCIARY this 5 day of NOVEMBER, 2012.

 

 

 

 

By:

/s/ Michael Dean

 

 

Michael Dean, Chief Executive Officer

 

73

--------------------------------------------------------------------------------